 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 53 
564 
Virginia Mason Hospital (a Division of Virginia Ma-
son Hospital Center) 
and
 Washington State 
Nurses Association.  
Case 19ŒCAŒ030154
 August 23, 2011 
DECISION AND ORDER REMANDING 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE AND HAYES
 On September 12, 2006, Administrative Law Judge 
Gregory Z. Meyerson issued 
the attached decision.  The 
General Counsel, the Respondent, and the Union each 

filed exceptions, a supporting brief, and answering briefs 
to the corresponding exceptions.
1  The Respondent and 
the Union each filed reply briefs. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.  
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings, and conclusions only 

to the extent consistent with this Decision and Order 
Remanding, and to remand this case for further proceed-
ings consistent with this Decision. 
Introduction 
This case concerns whether Respondent Virginia Ma-
son Hospital (the Respondent or the Hospital) violated 

Section 8(a)(5) and (1) of th
e Act in connection with the 
implementation of a flu-prevention policy for its regis-
tered nurses, who are represented by Washington State 

Nurses Association (the Union).
2  More specifically, the 
issues presented are whethe
r the judge correctly dis-
missed the allegation that the Hospital violated the Act 

                                                           
1 The Union has requested oral argument.  We deny the request as 
the record, exceptions, and briefs ade
quately present the issues and the 
positions of the parties. 
2 The Hospital initially contended th
at the registered nurses are not 
statutory employees under Sec. 2(3) 
of the Act.  Subsequently, howev-
er, it abandoned that contention and joined the other parties in asking 
the judge not to address this issue.  The judge complied with that re-

quest, and no party relevantly excepts.  In discussing this matter, how-
ever, the judge misstated the Board™s holding in 
Gratiot Community 
Hospital, 312 NLRB 1075 (1993), enfd. in relevant part 51 F.3d 1255 
(6th Cir. 1995).  We correct that misstatement here. 
As does this case, 
Gratiot concerned unilateral changes affecting a 
registered nurse bargaining unit.  According to the judge, the Board in 

Gratiot held that the changes would have
 been unlawful ﬁeven if all the 
nurses were statutory supervisorsﬂ
 because the parties voluntarily 
agreed to include them in the unit.  The Board did not so hold.  The 

issue in Gratiot was not whether the bargaining unit consisted entirely 
of statutory supervisors, but whether some or all of the ﬁnursing super-
visors,ﬂ who had been voluntarily in
cluded in the unit, were statutory 
supervisors.  Thus, even if all the 
ﬁnursing supervisorsﬂ were statutory 
supervisors, the bargaining unit in 
Gratiot still included statutory em-
ployees.  In contrast, if the Hosp
ital™s initial contention were correct, 
the unit here would consist entirely of supervisors or managerial em-
ployees excluded from coverage under the Act. 
by unilaterally implementing the flu-prevention policy 
without affording the Union notice and opportunity to 
bargain concerning the decision to implement the policy 
and its effects, and whether th
e judge correctly found that 
the Hospital unlawfully provided the Union false and 
misleading information and failed to timely provide rele-
vant information requested by the Union. 
The Hospital advanced several defenses to the 8(a)(5) 
unilateral-change allegation.  It contended, and contends, 
that it had no duty to bargain before implementing its flu-

prevention policy because (a
) the policy went to the 
Hospital™s ﬁcore purposeﬂ and was exempt from manda-
tory bargaining under 
Peerless Publications
, 283 NLRB 
334 (1987); (b) the decision to implement the policy was 
subject to the balancing test the Supreme Court set forth 

in 
First National Maintenance Corp. v. NLRB
, 452 U.S. 
666 (1981), and applying that test, the balance tipped in 
favor of exempting the decision from mandatory bargain-

ing; (c) Federal and State law required the Hospital to 
implement effective policies to control infection and 
communicable diseases; and (d) the Union waived bar-

gaining when it agreed to the management-rights and 
zipper clauses of the parties™ collective-bargaining 
agreement.  The Hospital further contends that, assuming 

arguendo it had a duty to bargain, it fulfilled that duty.
3   
In dismissing the unilateral-change allegation, the 
judge relied solely on the rationale that the Hospital™s 

decision to implement the flu-prevention policy was ex-
empt from bargaining under 
Peerless.  The judge did not 
address any of the Hospital™s other defenses. 
For the reasons discussed below, we reverse the 
judge™s finding that the flu-
prevention policy was exempt 
from bargaining under 
Peerless
.4  We will remand this 
case to permit the judge to address the Respondent™s oth-
er defenses in the first instance.  Pending the judge™s 

decision on remand, we will defer ruling on the remain-
ing issues in this case, which may ultimately be mooted.
5                                                            
3 In its answer to the complaint,
 the Hospital also contended that 
whether it had the right to implemen
t the flu-prevention policy unilater-
ally was an issue of contract interp
retation and should be deferred to the 
parties™ grievance-arbitration process.  As the Hospital has not since 
renewed that argument, we deem it waived. 
4 The Union has moved to strike a portion of the Hospital™s answer-
ing brief in support of the judge™s 
Peerless finding on the basis that the 
brief refers to documents that are not
 part of the record.  Because we 
are reversing the judge™s finding, we
 find it unnecessary to rule on the 
motion to strike. 
5 Accordingly, we do not address today the Union™s argument that 
the judge erred in rejecting, on due
-process grounds, the allegation that 
even if the Hospital had no duty to bargain over the 
decision to imple-
ment the flu-prevention policy, it nonetheless violated Sec. 8(a)(5) by 

failing to bargain concerning the 
effects of that decision. 
We will also defer ruling on whether the judge correctly found that 
the Hospital violated Sec. 8(a)(5) 
by furnishing the Union false and 
misleading information and by faili
ng to furnish requested relevant 
 VIRGINIA MASON HOSPITAL
 565
Facts Relevant to the issue we address herein, the facts are as 
follows. 
The Respondent is an acute care hospital in Seattle, 
Washington.  It employs approximately 5000 employees.  
Of these, roughly 600 are re
gistered nurses represented 
by the Union.  At all relevant times, the Respondent and 

the Union were parties to a collective-bargaining agree-
ment effective November 16, 2004, through November 
15, 2007. 
In September 2004, the Hospital announced that it was 
amending its ﬁFitness for Dutyﬂ policy to require its en-
tire work force to be immunized against the flu.  The 
Union grieved this change on behalf of the registered 
nurses, and the grievance went to arbitration.  On August 

8, 2005, an arbitrator issued 
an award in favor of the Un-
ion.
6  In conformity with this award, the Hospital has not 
required the nurses to be immunized. 
In October and November 2005, at monthly meetings 
of a joint labor-management advisory committee, the 
Hospital informed the Union that it was considering re-

quiring nonimmunized nurses either to wear a protective 
facemask or to take antiviral 
medication.  At one of these 
meetings, management produced a form entitled ﬁDecli-

nation of Annual Influenza Immunization 2005Œ06.ﬂ  
The form stated that regist
ered nurses who decline flu 
immunization must agree, no 
later than January 1, 2006, 
either to take a specified antiv
iral drug or to wear a pro-
tective mask ﬁat all times while at work, including pa-
tient and public areas of the hospital.ﬂ 
On December 5, Barbara Frye
, the Union™s director of 
labor relations, objected to the declination form and to 
requiring the registered nurses to sign it as a condition of 
employment.  Frye accused the Hospital of, among other 
things, not providing ﬁa reasonable amount of time to 

bargain about the new working conditions you seek to 
                                                                                             
information in a timely manner.  In 
excepting to the latter findings, the 
Hospital principally argues that becau
se it had no duty to bargain over 
the flu-prevention policy, it had no duty to furnish information concern-
ing that policy. 
If it is ultimately determined that
 the Hospital had, and unlawfully 
failed to meet, a duty to bargain concerning the decision to implement 
the policy, then the Hospital™s prin
cipal defense to the 8(a)(5) infor-
mation allegation, and the Union™
s argument concerning ﬁeffectsﬂ 
bargaining, would be moot.  Thus, 
it would be premature for us to 
address those issues now. 
6 Washington State Nurses Assn. v. Virginia Mason Hospital
, FMCS 
05-53154 (Aug. 8, 2005)
 (Escamilla, Arb.).  The arbitrator™s decision 
was upheld by both the Federal district
 court and the Ninth Circuit.  See 
Virginia Mason Hospital v. Washington State Nurses Assn
., No. C05-
1434MJP, 2006 WL 27203 (W.D. Wash. 2006), affd. 511 F.3d 908 (9th 
Cir. 2007). 
unilaterally impose in your plan.ﬂ  Frye also requested 
several categories of information.
7 On December 9, Charleen 
Tachibana, the Hospital™s 
senior vice president and chie
f nursing officer, informed 
Frye that the Hospital had not distributed the declination 
form to managers or staff and that it had never consid-
ered requiring nurses to sign the form as a condition of 

continued employment.  On December 29, John Wald-
man, the Hospital™s director of labor relations, confirmed 
Tachibana™s letter and added that the Hospital would not 

require the nurses to comply with the terms of the decli-
nation letter as a condition of employment. 
That same day, Rose Methven, a nurse manager and 
admitted statutory supervisor, emailed a number of regis-
tered nurses, informing them that starting January 1, 

2006, and through the end of the flu season in March, all 
nonimmunized staff working in patient care areas would 
have to wear masks.  On December 30, David Campbell, 

the Union™s attorney, protested Methven™s directive as an 
ﬁunlawful change in working conditionsﬂ and ﬁincon-
sistentﬂ with the Hospital™s prior assurances. 
On January 1, 2006, the Hospital implemented a flu-
prevention policy requiring nonimmunized registered 
nurses to wear a facemask or take antiviral medication.  

A registered nurse in the critical care department testified 
that beginning January 1, she was required to wear a 
facemask at all times except 
when she was in the rest 
room, break room, or cafeteria.  On January 3, Debra 
Madsen, the Hospital™s attorn
ey, acknowledged that the 
Tachibana-Frye correspondence and the Methven email 

had created confusion, but defended the new flu-
prevention policy as within the Hospital™s right to set a 
ﬁstandard of practiceﬂ under th
e managerial-rights provi-
sion of the collective-bargaining agreement.  Madsen 
also stated that the Hospital would handle any noncom-

pliance with the policy through its ﬁstandard processes, 
which may include progressive discipline.ﬂ 
The Judge™s Decision and the Parties™ Exceptions 
As relevant here, the judge found that under 
Peerless 
Publications
, supra, 283 NLRB at 334, the Hospital was 
not obligated to bargain over
 the decision to implement 
its flu-prevention policy because (1) the policy went di-
rectly to the Hospital™s core
 purpose as an acute care 
hospital:  to protect its patients™ health;
8 (2) the policy 
was narrowly tailored to achieve the aim of preventing 
                                                           
7 Because we are not now deciding the allegations that the Hospital 
violated Sec. 8(a)(5) by furnishi
ng false and misleading information 
and by failing timely to furnish releva
nt requested information, we will 
omit the facts relevant to those allegations. 
8 The judge emphasized that a large majority of the Hospital™s pa-
tients are elderly and tend to have compromised immune systems, 
making them ﬁespecially sus
ceptible to the flu virus.ﬂ  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 566 
the spread of influenza; a
nd (3) the Hospital appropriate-
ly limited the mask requirement to registered nurses who 
had declined other flu-prevention options.  The judge 
also rejected the General 
Counsel™s argument that the 
Hospital had violated Section 8(a)(5) by failing and re-
fusing to bargain concerning the effects of its decision, 
finding that this issue was neither ﬁsubstantivelyﬂ alleged 

in the complaint nor litigated at the hearing. 
The General Counsel and the Union except to the 
judge™s finding that the Hospital was not obligated to 

bargain over the decision to implement the flu-
prevention policy.  The General Counsel does not contest 
the applicability of 
Peerless or except to the judge™s find-
ing that the policy went to the Hospital™s core purpose.  
Rather, he asserts only that the policy was neither nar-

rowly tailored nor appropriately limited.  The Union ar-
gues, among other things, that 
Peerless is inapplicable 
here because the Board has declined to extend that deci-

sion beyond the newspaper industry.
9 Discussion 
ﬁ[L]abor law presumes that a matter which affects the 
terms and conditions of employment will be a subject of 
mandatory bargaining.ﬂ  
Newspaper Guild v. NLRB
, 636 
F.2d 550, 561 (D.C. Cir. 1980).  The Hospital™s decision 

to require nonimmunized nurses who opt not to take an-
tiviral medication to wear a facemask plainly affected 
their working conditions.  In addition, work rules en-

forceable through discipline 
are mandatory subjects of 
bargaining, e.g., 
Praxair, Inc.
, 317 NLRB 435, 436 
(1995), and the Hospital, though its attorney, Madsen, 

informed the Union that 
noncompliance with the flu-
prevention policy would be handled through its ﬁstandard 
processes, which may include progressive discipline.ﬂ  
Thus, absent a successful defe
nse, the Hospital violated 
Section 8(a)(5) by unilaterally implementing the flu-

prevention policy. 
 NLRB v. Katz
, 369 U.S. 736 (1962). 
The judge found that the Hospital established a suc-
cessful defense under 
Peerless
, supra.  For the following 
reasons, we disagree, finding 
Peerless inapplicable, con-
sistent with a line of Board 
decisions that have sharply 
limited its reach. 

                                                           
9 In addition, the Uni
on contends thatŠassuming 
Peerless
 applies, 
and assuming the flu-prevention policy is found necessary to protect the 
Hospital™s core purposeŠthe Hospital™s 
Peerless
 defense nonetheless 
fails because it was not narrowly tailored. 
The Union also contends that, even
 if the Hospital was not obligated 
to bargain over the decision to implem
ent the policy, it was obligated to 
bargain over the effects of that deci
sion and failed to do so.  The Gen-
eral Counsel does not except to the judge™s finding that failure to en-
gage in ﬁeffects bargainingﬂ was ne
ither ﬁsubstantivelyﬂ alleged nor 
litigated.  For the reasons stated above, supra fn. 5, we will hold the 
Union™s ﬁeffects bargainingﬂ argument in abeyance pending the judge™s 
decision on remand. 
At issue in 
Peerless
 was whether the publisher of a 
newspaper violated Section 8(a)(5) by unilaterally im-
plementing a code of ethics.  Employees were bound to 
adhere to the code under penalty of discipline, so it plain-

ly affected their terms and 
conditions of employment.  
Thus, the decision to implemen
t the code of ethics was 
presumptively a subject of mandatory bargaining, and the 

Board™s task was to determine whether the newspaper 
was privileged to act unilaterally, notwithstanding that 
presumption. 
Taking up its task on remand from the District of Co-
lumbia Circuit, the Board first agreed with the court that 
ﬁ‚editorial integrity of a newspaper lies at the core of 
publishing control,™ﬂ and, accordingly, that ﬁa news pub-
lication is free to establish reasonable rules designed to 

prevent its employees from engaging in activity which 
would ‚directly compromise their standing as responsible 
journalists and that of the publication for which they 

work as a medium of integrity,™ without necessarily be-
ing required to bargain initially.ﬂ  
Peerless
, supra, 283 
NLRB at 335 (quoting 
Newspaper Guild
, supra, 636 F.2d 
at 560, 561). 
To translate these general pr
inciples into a legal stand-
ard, the Board then set forth a 
three-step test.  First, the 
ﬁsubject matterﬂ of the implemented rule ﬁmust go to the 
protection of the core purposes of the enterprise.ﬂ  If it 
does, the presumption of mandatory bargainability is 

overcome.  Second, the rule 
must be ﬁnarrowly tailored 
. . . to meet with particularity only the employer™s legiti-
mate and necessary objectives, without being overly 

broad, vague, or ambiguous.ﬂ  Third, the rule must be 
ﬁappropriately limited in its applicability to affected em-
ployees to accomplish the necessarily limited objec-
tives.ﬂ  Id.  Applying this test, the Board assumed with-
out deciding that the newspaper™s code of ethics met the 

first step ﬁso as to overcome the initial presumption of 
mandatory bargainability,ﬂ and found that it did not satis-
fy the second and third step
s.  Accordingly, the Board 
concluded that the newspaper had violated Section 
8(a)(5).  Id. at 336. 
The Board™s wording of the 
Peerless three-step test in 
general terms suggested its potential applicability beyond 
the news publishing industry. But in 
King Soopers
, Inc
., 
340 NLRB 628 (2003)Šwhich held that an employer 

violated its duty to bargain in connection with imposing 
a requirement that pharmacists use accuracy scanners in 
filling prescriptionsŠthe Board stated that 
Peerless
 ﬁwas 
decided within the unique context of the newspaper in-
dustry and is of limited applicability outside of the nar-
row factual situation presented in that case.ﬂ  340 NLRB 

at 629.  This limitation reflected the Board™s intervening 
experience with 
Peerless.  Between 
Peerless and King  VIRGINIA MASON HOSPITAL
 567
Soopers
, the Board repeatedly declined to find that an 
employer™s decision satisfied the 
Peerless standard and, 
thus, was exempt from bargaining.
10  In none of these 
cases did the Board ever find the first, ﬁcore purposesﬂ 

step of the 
Peerless
 test met.  Indeed, the Board did not 
so find in 
Peerless
 itself; it merely assumed as much.  
283 NLRB at 336.  Finally, in 
King Soopers
, supra, the 
Board recognized that 
Peerless
 was decided under 
ﬁunique circumstancesﬂ and essentially limited it to its 
facts.  340 NLRB at 629.
11 There are strong reasons fo
r sharply limiting the ap-
plicability of 
Peerless, as the Board has done.  As the 
Board suggested in 
Edgar P. Benjamin Healthcare
, su-pra, unless carefully limited,
 the ﬁcore purposesﬂ excep-
tion would swallow the rule that decisions affecting em-

ployment conditions are subject to mandatory bargain-
ing, in contrast to ﬁcore entrepreneurial decisions.ﬂ  322 
NLRB at 752.  In that case, in response to thefts from 

patients, the employer unilaterally implemented a rule 
subjecting packages to search.  Defending against the 
ensuing 8(a)(5) allegation, th
e employer argued that pre-
venting theft of patient property was a ﬁcore purposeﬂ of 
its business as a nursing home and thus an entrepreneuri-
al matter.  But the Board reje
cted the argument that ﬁpro-
tecting the core purpos
e [of a business] is 
an additional 
basis for finding an employer™s decision to be entrepre-
neurial,ﬂ if the decision doe
s not otherwise constitute a 
ﬁchange in the basic direction,
 scope, or natureﬂ of the 
enterprise.  Id. (emphasis in original).
12  It observed that 
ﬁ[e]mployers in every industry have a strong interest in 

preventing employee theft,ﬂ and that if the employer™s 
argument were correct, ﬁthe
 exemption from bargaining 
about core entrepreneurial decisions would be the rule 
rather than the exception, at 
least so far as security mat-
ters are concerned.ﬂ  Id. 
Similar arguments based on an expansive application 
of the 
Peerless
 test are easily imagined.  For the core 
purpose of a manufacturing enterprise to be realized, for 

example, the manufacturer 
needs punctual, sober em-
ployees.  Nonetheless, atte
ndance and substance-abuse 
                                                           
10 See 
Edgar P. Benjamin Healthcare Center
, 322 NLRB 750 
(1996); 
W-I Forest Products Co
., 304 NLRB 957 (1991); 
American 
Electric Power Co.
, 302 NLRB 1021 (1991), enfd. mem. 976 F.2d 725 
(4th Cir. 1992); 
GHR Energy Corp.
, 294 NLRB 1011 (1989), enfd. 
mem. 924 F.2d 1055 (5th Cir. 1991). 
11 Our colleague disagrees that 
Peerless
 has been limited to its facts, 
characterizing the Board™s limiting language in 
King Soopers
 as merely 
a ﬁconten[tion].ﬂ  On the contrary, 
that language was integral to the 
Board™s rationale.  The Board in 
King Soopers
 did not apply 
Peerless and find the ﬁcore purposesﬂ test 
unmet.  Rather, having limited 
Peer-
less to its facts, it declined to apply 
Peerless altogether.  Instructed by 
King Soopers
, we do likewise here. 
12 See generally 
First National Maintenance Corp. v. NLRB
, supra, 
452 U.S. at 676. 
policies are mandatory subjects of bargainingŠnot sub-
jects enjoying merely a (rebutted) presumption of man-
datory bargainability.  See, e.g., 
Dorsey Trailers, Inc.
, 327 NLRB 835, 852 fn. 26 (1999) (attendance); 
Uniserv
, 351 NLRB 1361, 1368Œ1369 (2007) (substance abuse).  
Further examples could be multiplied, each one underlin-
ing why 
Peerless 
necessarily is a limited exception to 
long-established labor law rules.  If 
Peerless were to ap-
ply generally, it is difficult to see what would prevent the 
statutory duty to bargain with respect to terms and condi-

tions of employment from being eroded drastically. 
Nothing in 
Peerless 
suggests that the Board believed  
it was making major changes in well-established doc-
trine.  In understanding the proper reach of 
Peerless, moreover, it is worth noting the origins of the test an-

nounced there.  That
 the employer in 
Peerless was a 
newspaper publisher injected a constitutional element 
into the analysis of that case that is missing here.
13  To be 
sure, a newspaper is not immune from regulation under 
the Act on First Amendment grounds simply because it is 
an agency of the press.  
Associated Press v. NLRB
, 301 
U.S. 103, 132Œ133 (1937).  But as the District of Colum-
bia Circuit pointed out, 
 otherwise valid laws may become invalidated in their 

application when they invade constitutional guarantees, 
including the First Amendment™s guarantee of a free 

press.  So it would be with an interference by govern-
ment with editorial content or other matters lying at the 
heart of a newspaper™s independence. 
 Newspaper Guild
, supra, 636 F.2d at 558.  Stating that its 
decision preserved the publisher™s ﬁexclusive control over 
those aspects of its operation, without the burden of manda-
tory bargaining,ﬂ the court ﬁdismissed as without substanceﬂ 

the newspaper™s First Amendment defense.  Id.  In so find-
ing, however, the court was certainly mindful of, and to 
some extent influenced by, the constitutional issue: 
                                                            
13 In its initial decision in 
Peerless, the Board said that a ﬁfirst 
amendment exemptionﬂ was ﬁneither 
the express nor implied basis for 
our conclusion.ﬂ  
Peerless Publications
, 231 NLRB 244, 244Œ245 fn. 3 
(1977).  But as discussed herein, First Amendment concerns did play a 

role in the District of Columbia 
Circuit™s analysis.  The Board accepted 
the remand, and therefore the court of appeals™ opinion was the law of 
the case. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 568 
In a very real sense, [editori
al integrity] is to a newspa-
per or magazine what machinery is to a manufacturer.  
At least with respect to most news publications, credi-
bility is central to their ultimate product and to the con-

duct of the enterprise.  Moreover, as noted supra, 
edito-
rial control and the ability to shield that control from 
outside influences are within the First Amendment™s 

zone of protection and therefore entitled to special con-
sideration
.  Id. at 560 (emphasis added).  Further underlining the role 
that constitutional avoidance played in its rationale, the 
court added that it ﬁintimate[d] no opinion on the issues here 
in a context where credibility and integrity are claimed to 
occupy a central place with respect to a commercial enter-

prise not possessing the special characteristics of a news 
publication.ﬂ  Id. at 560 fn. 34. 
In sum, when abstracted fr
om its factual setting, step 
one of the three-step 
Peerless
 testŠthat the presumption 
of mandatory bargainability is overcome whenever the 
ﬁsubject matterﬂ of the implemented rule ﬁgo[es] to the 

protection of the core purposes of the enterpriseﬂŠlacks 
a limiting principle necessary
 to prevent the exception 
from swallowing the rule; and in 
Peerless itself that lim-
iting principle was supplied by the fact that the asserted 
ﬁcore purposeﬂ came within the First Amendment™s zone 
of protection. 
This case does not present issues similar to those im-
plicated in 
Peerless
. It closely resembles, rather, those 
post-
Peerless cases, already cited, in which the Board 
has found that employers violated their duty to bargain 
over unilaterally-implemented changes in employees™ 
working conditions.  That th
e case involves a hospital 
does not alter the analysis. The Act does not establish a 
narrower duty to bargain for health care employers, and 

our dissenting colleague does not argue otherwise.  Nei-
ther the record here, nor th
e Board™s own long experi-
ence, meanwhile, suggests th
at collective bargainingŠ
which inevitably implicates how, when, and by whom 
patients are cared for
14Šhas interfered with the core 
purposes of hospitals. 
Accordingly, we reverse th
e judge™s finding that the 
Hospital™s decision to implement its flu-prevention poli-
cy was exempt from mandatory bargaining under 
Peer-
less.  Because the judge did no
t consider the Hospital™s 
remaining defenses to the 8(a)(5) unilateral-change alle-
gation, we will remand this case for the judge to do just 

that, and for any further ap
propriate action consistent 
with this decision.  To aid the judge in determining 
                                                           
14 See, e.g., 
Crittenton Hospital
, 343 NLRB 717, 717 fn. 3 (2004) 
(hospital violated duty to bargain by unilaterally requiring nurses to 

become certified in adva
nce[d] cardiac life support). 
whether, as the Hospital contends, the Union waived 
bargaining concerning the policy, the judge may, if he 
wishes, seek supplemental briefing from the parties as to 
the application of 
Provena St. Joseph Medical Center
, 350 NLRB 808 (2007), which was decided after the 
judge issued his decision and the parties briefed their 
exceptions thereto.  As stated above, we will hold the 

remaining issues in abeyance
 pending the judge™s deci-
sion on remand and the parties™ further exceptions, if 
any. ORDER 
It is ordered that this proceeding is remanded to Ad-
ministrative Law Judge Gregory Z. Meyerson for further 
appropriate action as set forth above. 
IT IS FURTHER ORDERED
 that the judge shall prepare a 
supplemental decision setting forth credibility resolu-
tions, findings of fact, conclusions of law, and a recom-
mended Order.  Copies of the supplemental decision 

shall be served on all parties, after which the provisions 
of Section 102.46 of the Board™s Rules and Regulations 
shall be applicable. 
 MEMBER HAYES, dissenting. 
Unlike my colleagues, I agre
e with the administrative 
law judge that the Respondent lawfully implemented its 
flu-prevention policy under the test set out by the Board 
in 
Peerless Publications, 
283 NLRB 334 (1987).
1 I disa-
gree that 
Peerless
 has beenŠor should beŠlimited to its 
facts. In Peerless, the Board reaffirmed its view that a news-
paper may, without bargaining,  establish reasonable 
ethics rules that are aimed at protecting the newspaper™s 
ﬁeditorial integrity . . . [which] lies at the core of publish-
ing control.ﬂ  The Board, however, did not limit its deci-
sion to the facts of that case or to the news publishing 

industry.  Instead, the Board laid out in broad, general 
terms the requirements for determining whether an em-
ployer™s unilaterally established rules were privileged 

because they were designed to protect the ﬁcore purpose 
of the enterprise.ﬂ
2   The statement of a general test 
                                                           
1 I also agree with the judge™s findi
ng of no ﬁeffectsﬂ bargaining vio-
lation, for the reasons stated by him.  Unlike the judge, however, be-

cause the Respondent was not obligated
 to bargain about its flu preven-
tion policy, I would also find the Respondent was not obligated to 
provide the requested information to the Charging Party for purposes of 

bargaining about the policy and, theref
ore, did not violate Sec. 8(a)(5) 
of the Act. 2 In addition to going to the ﬁprotection of the core purposes of the 
enterprise, ﬁ the Board held that ﬁt
he rule must on its face be (1) nar-
rowly tailored in terms of substance, 
to meet with particularity only the 
employer™s legitimate and necessa
ry objectives, without being overly 
broad, vague, or ambiguous; and (2) appropriately limited in its ap-
plicability to affected employees to accomplish the necessarily limited 
objectives.ﬂ  283 NLRB at 335. 
 VIRGINIA MASON HOSPITAL
 569
seems unnecessary if 
Peerless was confined to its partic-
ular industrial context. 
In subsequent cases, the Board has considered 
Peerless
 when assessing employer rule
s in different industries, 
although finding that the ru
les at issue were not neces-
sary to protect the core purpose of the employer™s enter-
prise.  See 
GHR Energy Corp.
, 294 NLRB 1011 (1989), 
enfd. mem. 924 F.2d 1055 (5th Cir. 1991) (petroleum 
refinery™s ﬁPolicy Statem
ent on Disloyaltyﬂ), and 
Ameri-
can Electrical Power Co.
, 302 NLRB 1021 (1991), enfd. 
976 F.2d 725 (4th Cir. 1992) (finding company™s ethics 
code not central to core purpose of generating and trans-
mitting electricity).  Thus, although employers in other 
industries have yet to satisfy the 
Peerless test, the Board 
has nevertheless recognized the viability of a 
Peerless 
defense outside the context of an ethics policy in the 
newspaper business. 
King Soopers, Inc
., 340 NLRB 628 (2003), cited by 
my colleagues, is not to the contrary.  There, the panel 
majority contended that the 
Peerless exception had ﬁlim-
ited applicability outside of the narrow factual situation 

presented in that case,ﬂ citing 
Edgar P. Benjamin Health 
Center,
 322 NLRB 750 (1996), and 
W-I Forest Products 
Co., 304 NLRB 957 (1991).  However, in both of the 
cases, as in GHR Energy and 
American Electrical Power
, the Board applied 
Peerless but found the employer failed 
to establish that the rule was designed to protect the 

ﬁcore purposeﬂ of the business.  
Edgar P. Benjamin 
Health Center
, supra at 752 (finding package inspection 
rules did not go to nursing home™s core purpose of long-

term care for elderly and infirm patients); 
W-I Forest 
Products Co
., supra at 958Œ959 (finding ban on smoking 
did ﬁnot go to the heart of [lumber mill™s] businessﬂ).
3  The Board did not hold 
Peerless
 inapplicable to nursing 
homes or to lumber mills. Rather the Board reiterated 

that the 
Peerless exception to the general statutory bar-
gaining obligation was narrow, limited to those rules 
aimed at protecting an enterprise™s ﬁcore purpose.ﬂ 
In my view, the Respondent™s flu-prevention policy is 
aimed at protecting the hospital™s core purpose and satis-
fies the 
Peerless 
test.  The Respondent is an acute care 
hospital caring for sick, elderly patientsŠthe average age 
of a patient was 76 years of ageŠwhose weakened im-
mune systems make them particularly susceptible to the 

flu virus. The flu-prevention policy was implemented to 
avoid the spread of the virus to the hospital™s patients.  A 
                                                           
3 In 
King Soopers 
itself, relying particularly on 
Edgar P. Benjamin 
Health Center
, the majority found that a retail grocery™s store™s policy 
requiring pharmacists to scan prescrip
tions to verify that the correct 
medication was dispensed did not go to protecting the core purpose of 
the business. 340 NLRB at 629.  I express no opinion whether that case 

was correctly decided. 
hospital™s singular purpose of providing essential, often 
critical, care and treatment to
 the community has been 
recognized by the Supreme Co
urt and the Board.  ﬁHos-
pitals carry on a public function of the utmost serious-

ness and importance.ﬂ 
Beth Israel Hospital v. NLRB
, 437 
U.S. 483, 511Œ512 (1978). ﬁThe central ‚business™ of a 
hospital is not a business in the sense that term is gener-

ally used in industrial contexts. The hospital™s only pur-
pose is the care and treatment of its patients. . . . I would 
not elevate the interests of 
unions or employees, whose 
highest duty is to patients, to a higher plane than that of 
the patients.ﬂ 
NLRB v. Baptist Hospital, Inc
., 442 U.S. 
773, 791Œ793 (1979) (Chief Justice Burger concurring). 
See also St. John™s Hospital & School of Nursing, Inc.
, 222 NLRB 1150 (1976) (recognizing that ﬁthe primary 

function of a hospital is patient careﬂ). 
The judge in this case similarly observed that, ﬁ[a]t the 
risk of stating the obvious . . . hospitals exist to provide  

medical care . . . [and] the last
 consequence  that a hospi-
tal wants . . . is for patients to become ill as a result of 
their stay at the hospital. The Hospital™s flu-prevention 

policy is designed to protect its patients.ﬂ  As the judge 
aptly concluded: ﬁWhat can be more central to the Re-
spondent™s ‚core purpose™ than that? I can imagine little 

if anything that is more central to the Hospital™s ‚entre-
preneurial purpose™ than its attempt to keep its patients 
free of the influenza virus.ﬂ   
I agree and find that, for the 
reasons stated by the judge, the Respondent lawfully 
implemented its flu-prevention policy under 
Peerless.  Richard Fiol, Esq., for the General Counsel.
 Mark A. Hutcheson, Esq. 
and Debra Madsen, Esq., 
of Seattle, 
Washington, for the Respondent. 
Lawrence R. Schwerin, Esq., 
of Seattle, Washington, for the 
Charging Party. 
DECISION 
STATEMENT OF THE 
CASE GREGORY Z. MEYERSON, Administrative Law Judge.  Pursu-
ant to notice, I heard this case in Seattle, Washington, on June 
13Œ16 and July 11, 2006.  Washi
ngton State Nurses Associa-
tion (the Charging Party or the Union) filed an original and an 
amended unfair labor practice char
ge in this case on January 10 
and March 13, 2006, respectively.
  Based on that charge as 
amended, the Regional Director for Region 19 of the National 
Labor Relations Board (the Board) issued a complaint on April 
28, 2006.  The complaint alleges 
that Virginia Mason Hospital, 
a division of Virginia Mason Hospital Center (the Respondent, 
the Employer, or the Hospital) violated Section 8(a)(1) and (5) 
of the National Labor Relations 
Act (the Act).  The Respondent 
filed a timely answer to the complaint denying the commission 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 570 
of the alleged unfair labor pr
actices and raising a number of 
affirmative defenses.
1 All parties appeared at the hear
ing, and I provided them with 
the full opportunity to participate, to introduce relevant evi-
dence, to examine and cross-examine witnesses, and to argue 
orally and file briefs.  Based upon the record, my consideration 
of the briefs filed by counsel for each party,
2 and my observa-
tion of the demeanor of the witn
esses, I now make the follow-
ing3 FINDINGS OF FACT
 I.  JURISDICTION
 The complaint alleges, the answer admits, and I find that the 
Respondent is a State of Washington corporation, with an of-
fice and place of business in Seattle, Washington, where it is 
engaged in the business of providing patient and health care 
services.  Further, I find that during the 12-month period ending 
prior to the issuance of the complaint, the Respondent, in the 
course and conduct of its busine
ss operations, had gross sales of 
goods and services valued in excess of $250,000, and also pur-
chased and caused to be transferred and delivered to its facili-
ties within the State of Washington, goods and materials valued 
in excess of $5000, which originated outside Washington.   
Accordingly, I conclude that 
the Respondent is now, and at 
all times material, has been, an employer engaged in commerce 
within the meaning of Section 2(2)
, (6), and (7) of the Act, and 
a healthcare institution within the meaning of Section 2(14) of 
the Act. 
II.  LABOR ORGANIZATION
 The complaint alleges, the answer admits, and I find that at 
all times material, the Union 
has been a labor organization 
within the meaning of Section 2(5) of the Act.   
III.  ALLEGED UNFAIR LABOR PRACTICES
 A.  The Dispute 
The Employer and the Union have had a long history of col-
lective bargaining.  The genesis 
of the current dispute is the 
Employer™s implemen
tation of influenza infection control 
measures.  These measures included a requirement that all em-
ployees, including members of the bargaining unit represented 
by the Union, either be immuni
zed against influenza, take an 
antiviral prophylaxis medication, or wear a facemask at various 
locations on the Employe
r™s hospital property.  It is the conten-
tion of the General Counsel and the Union that this influenza 
                                                           
1 All pleadings reflect the complaint and answer as those documents 
were finally amended. 
2 Counsel for the General Counsel also filed an ﬁErratum,ﬂ which I 
have considered. 
3 The credibility resolutions made in
 this decision are based on a re-
view of the testimonial record and 
exhibits, with consideration given 
for reasonable probability and the de
meanor of the witnesses.  See 
NLRB v. Walton Mfg. Co., 
369 U.S. 404, 408 (1962).  Where witnesses 
have testified in contradiction to th
e findings herein, I have discredited 
their testimony, as either being in 
conflict with credited documentary or 
testimonial evidence, or because it
 was inherently incredible and un-
worthy of belief. 
infection control policy is a ma
ndatory subject of bargaining, 
and was implemented by the Em
ployer unilaterally, without 
prior notice to the Union and without affording the Union an 
opportunity to bargain over the policy and its effects.  Further, 
the General Counsel and the Union contend that the Employer 
has unlawfully failed and refused to timely furnish the Union 
with relevant information requested by the Union in regards to 
the implementation of the policy in question, and also that the 
information ultimately furnished was false and misleading.  The 
complaint alleges that such conduct on the part of the Employer 
constitutes a failure to bargain in good faith with the Union in 
violation of Section (a)(1) and (5) of the Act. 
The Employer acknowledges the 
implementation of influen-
za infection control measures.  However, it denies any duty to 
bargain prior to taking the actions complained of in the com-
plaint.  To the extent that it had any duty to bargain with, or to 
furnish information to, the Union, the Employer contends that it 
fully complied with its duty.  
The Respondent™s answer raises a 
number of affirmative defenses. 
 Those defenses include its 
contention that the implementation of the policy in question 
was permitted under the ﬁmanagem
ent-rightsﬂ and ﬁzipperﬂ 
clauses of the applicable collective-bargaining agreement be-
tween the parties, by which the Union waived the right to bar-
gain over this matter.  Further, it is the Respondent™s position 
that the issue in dispute is essentially one of contract interpreta-
tion, which should be deferred to
 the grievance-arbitration pro-
visions of the contract for resolution. 
Finally, the Respondent argues that it is required by Federal 
and State law to implement effective infection control 
measures.  Its decision to implement the particular policy in 
question is allegedly 
not a mandatory subject of bargaining.  
Counsel for the Employer contends
 that it is part of the Hospi-
tal™s ﬁstandard of care,ﬂ which is at the core of the Hospital™s 
ﬁentrepreneurial control.ﬂ  As 
such, the Union has no legal right 
to insist on bargaining over th
e implementation of the policy. 
Regarding those issues in disput
e, it is necessary for me to 
specifically indicate why a particular issue is no longer in dis-
pute.  The original complaint in
 paragraph 5 alleged a certain 
unit of the Respondent™s ﬁemployeesﬂ represented by the Union 
to constitute an appropriate uni
t for the purposes of collective 
bargaining within the meaning of S
ection 9(b) of the Act.  That 
unit was described as follows:  ﬁAll full time, part time and per 
diem nurses employed as regi
stered nurses by Respondent, 
excluding all other supervisory 
and administrative/management 
positions and all other employees.ﬂ  In its original answer, the 
Respondent addressed pa
ragraph 5 and indicated that while the 
unit was accurately described in
 the complaint, the Respondent 
ﬁdoes not admit that the covere
d nurses are statutory employees 
within the meaning of Section 2(3) of the Act.ﬂ 
At the commencement of the h
earing, the General Counsel 
and the Union took the position that the registered nurses in the 
collective-bargaining un
it represented by the Union were statu-
tory employees within the meaning of Section 2(3).  However, 
the Respondent took the position that rather than statutory em-
ployees, the registered nurses in the unit were supervisors 
and/or managerial employees. 
 Subsequently, in his case-in-
chief, counsel for the Respondent
 offered a substantial amount 
of testimonial and documentary evidence with the intention of 
 VIRGINIA MASON HOSPITAL
 571
establishing the supervisory and/
or managerial status of the 
registered nurses in the unit.  Counsel for the General Counsel 
and counsel for the Union challenged that evidence through 
cross-examination.  Further, bot
h the Respondent in its continu-
ing case-in-chief and the Gene
ral Counsel and the Union in 
their anticipated cases in rebuttal apparently intended to offer 
significant additional evidence on the issue of the ﬁemployeeﬂ 
status of the registered nurses.  At this point there was a recess 
in the hearing. 
During the hiatus in the proceedings, the parties submitted to 
me a document entitled, ﬁJoint Motion to Allow the Filing of an 
Amended Complaint and Amended Answer, and to Close the 
Hearing.ﬂ  (Jt. Exh. 2.)  Further, the General Counsel submitted 
an amended complaint (GC Exh. 26) and the Respondent sub-
mitting an amended answer (R. Exh. 66).  The amended com-
plaint was identical to the original complaint with the exception 
that the term ﬁemployees,ﬂ whereever it appeared in the origi-
nal, was replaced with the term ﬁregistered nursesﬂ in the 
amended complaint.  Similarly, the amended answer was iden-
tical to the original answer with the exception that the amended 
answer now admitted paragraph 5 of the amended complaint in 
its entirety, including the allega
tion that the unit comprised of 
ﬁregistered nursesﬂ was an appr
opriate unit for the purposes of 
collective bargaining within the m
eaning of Section 9(b) of the 
Act. At the time the hearing resumed, I requested on the record 
statements from all counsels as to their respective positions 
regarding the issue of whether the registered nurses in the bar-
gaining unit were statutory empl
oyees.  All three parties de-
clined to take a position on the ﬁemployeeﬂ status of the regis-
tered nurses.  Further, all part
ies specifically requested that I 
not address this issue in my 
decision, contending that it was 
unnecessary for me to do so in order to resolve the underlying 
dispute.  In support of this position, counsel for the General 
Counsel cited the case of 
Gratiot Community Hospital, 
312 
NLRB 1075 fn. 2 (1993).  In that case, where there was an 

issue as to whether some of 
the nurses in the recognized bar-
gaining unit were supervisors, the Board held that even if all 
the nurses were statutory superv
isors, ﬁthe unilateral changes 
regarding them would nonetheless be unlawful.ﬂ  The Board 
noted that the parties to the collective-bargaining agreement 
had ﬁvoluntarily agreed to incl
ude supervisors in a unit,ﬂ who 
were in fact covered by a contract at the time of the changes.  
Under those circumstances, the Board ordered the application 
of the terms of the collective-bargaining agreement to those 
supervisors.  It distinguished 
this situation involving ﬁvolun-
taryﬂ recognition from others where the Board acknowledged 
that an employer ﬁcould not be compelled to recognizeﬂ a union 
as the representative of a unit 
containing supervisors.  The 
Board held that ﬁthe changes regarding the nursing supervisors 
[were] unlawful.ﬂ (Cited cases omitted.) 
In view of the unanimous position of the parties that I specif-
ically not address the question of
 whether the registered nurses 
in the recognized bargaining unit
4 are statutory employees, and 
                                                           
4 There is no dispute that the Employer voluntarily ﬁrecognizedﬂ the 
Union as the representative of the re
gistered nurses in the unit, which 
recognition has been embodied in 
successive collective-bargaining 
because I find the 
Gratiot case directly on point with the issue 
before me, I will make no finding
 regarding this issue.  I agree 
with the parties that in light of the Board™s holding in 
Gratiot it 
is unnecessary for me to address the issue of the status of the 
registered nurses in order for me to resolve the underlying dis-
pute.  Further, I will grant the motion of counsel for the General 
Counsel and counsel for the Union, unopposed by counsel for 
the Respondent, to disregard any evidence, testimonial or doc-
umentary, bearing on the question of whether the registered 
nurses are statutory employees.  I will now proceed to resolve 
the underlying dispute. 
B.  The Background 
The Respondent operates an acute
 care hospital in Seattle, 
Washington.  The Union and the Respondent have a longstand-
ing bargaining relationship with 
a current collective-bargaining 
agreement effective from Nove
mber 16, 2004, through Novem-
ber 15, 2007. (GC Exh. 22.)  In September 2004, the Respond-
ent announced its intention to amend its ﬁFitness for Dutyﬂ 
policy to add a requirement that its entire work force, including 
the registered nurses represented by the Union, be immunized 
against influenza,
5 unless accommodated b
ecause of disability 
or religious belief.  Thereaft
er, the Union filed a grievance 
under the terms of the then existing collective-bargaining 

agreement alleging a failure to bargain and unilateral change by 
the Respondent in its action 
requiring the immunization of, 
among other employees, the registered nurses.  On August 8, 
2005, an arbitrator issued an award on the grievance in favor of 
the Union, finding that the Responde
nt violated the terms of the 
contract by unilaterally impl
ementing a mandatory flu immun-
ization policy.  The Respondent was ﬁdirected to cease and 
desist its intended implementation of the flu immunization 
policy and remove such condition of employment from its Fit-
ness for Duty policy.ﬂ  (GC Exh. 
23.)  The arbitrator™s decision 
is currently on appeal before 
the Ninth Circuit Court of Ap-
peals. 
In compliance with the arbitrat
or™s decision, the Respondent 
did not require the registered nurses represented by the Union 
to meet the influenza immuniza
tion requirements of the fitness 
for duty policy.  However, the polic
y remains in effect for all of 
its other employees, including doctors. 
On October 25, 2005, representatives of the Hospital for the 
first time raised with representatives of the Union at a ﬁconfer-
ence committeeﬂ
6 meeting the Hospital™s consideration of a 
plan to require nonimmunized registered nurses (RNs) to either 
take a drug (flu) treatment therapy or wear a protective face-
mask.  At this meeting, as well
 as at a second meeting held on 
November 30, 2005, the committee members discussed the 
                                                                                             
agreements.  See amended complain
t par. 5(b) and amended answer 
pars. 5(a)Œ(c). 
5 The terms influenza and flu are used interchangeably throughout 
this decision. 6 It is uncontested that this conference committee is a joint un-
ion/management committee that meets monthly, and its function is 
limited to an advisory rather th
an a decisionmaking capacity.  The 
conference committee does not engage 
in collective bargaining, and its 
union members do not have the author
ity to negotiate on behalf of the 
RNs, at least not in that forum. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 572 
Respondent™s desire to find some
 method of protecting its hos-
pital patients, employees, and visitors from contracting the flu.  
It was at one of those two m
eetings where the Respondent™s 
representatives produced a form
 entitled ﬁDeclination of Annu-
al Influenza Immunization 
2005Œ2006 Flu Season.ﬂ (GC Exh. 
6.) 
This declination form indicated that each RN was ﬁrequiredﬂ 
to be protected from the flu, and that any RN who declined to 
be immunized was required to ob
tain protection by one of two 
alternate methods, either by agreeing to take ﬁAmantidineŠa 
drug therapy treatment,ﬂ or by 
agreeing ﬁto wear a protective 
mask . . . at all times while at work, including patient and pub-
lic areas of the hospital.ﬂ  There was apparently no dispute 
between the parties that the most effective method of protection 
from influenza was through immunization.
7  The Union indi-
cated to the Respondent on numerous occasions its interest in a 
process of encouraging the RNs to agree ﬁvoluntarilyﬂ to im-
munization.  However, the Union repeatedly indicated to the 
Respondent its opposition to any form of ﬁinvoluntary,ﬂ manda-
tory means of protection, whether that was through immuniza-
tion, drug therapy treatment, or the wearing of a facemask.  It is 
also undisputed that neither drug therapy treatment
8 nor the 
wearing of a facemask is as effective in preventing the contract-
ing and spread of the flu as is immunization. 
By letter dated December 5, 2005, Barbara Frye, the Union™s 
director of labor relations, a
dvised Charleen Tachibana, the 
Respondent™s senior vice presiden
t and chief nursing officer, of 
the Union™s strong objections to the Hospital™s use of the decli-
nation form and to the demand that ﬁRNs sign the form as a 
condition of continued employment.ﬂ
  Further, the letter object-
ed to the ﬁnew working condi
tions you seek to unilaterally 
impose in your plan,ﬂ which al
legedly ﬁamounts 
to direct bar-
gaining.ﬂ  Frye went on to request certain information ﬁneces-
sary to intelligently asses [sic] your plan,ﬂ which information 
was requested be provided ﬁwit
hin 3 business days.ﬂ  Among 
other items requested was the 
following:  ﬁ4. All documents 
recording or reflecting objecti
ons, complaints or comments 
regarding the plans, forms or 
requirements referenced in re-
sponse to items 2 and 3 above.ﬂ
9  (GC Exh. 7.) 
According to Tachibana, during the month of December 
2005, the Hospital™s influenza vaccine campaign was in ﬁhigh 
gear,ﬂ meaning efforts were underway to immunize as many 
employees as possible.  However, for those employees unwill-
ing to be vaccinated, the Responde
nt began to insist that alter-
nate methods of protection be utiliz
ed.  It was at this point that 
the Respondent posted signs ﬁre
questingﬂ that ﬁall personsﬂ 
who had not been vaccinated for the flu ﬁwear a mask at all 
times while in patient care areas.ﬂ  (R. Exh. 9.)  These notices 
                                                           
7 Immunization can be achieved thr
ough either injection or spray in-
halation of a vaccine.  In either form, the immunization strengthens the 
body™s immune system by the production of antibodies, which prevents 
the influenza virus from invading the body and causing an infection.  

(See the testimony of Charleen Tachibana.) 
8 Such a drug therapy treatment involves taking an antiviral medica-
tion orally on a regular regimen.  It acts to treat or prevent the influenza 

infection once the influenza virus 
enters the body.  (Testimony of 
Charleen Tachibana.) 
9 Items 2 and 3 refer to the Re
spondent™s ﬁimmunization plans.ﬂ 
were posted at entrances to the facility.  Tachibana testified that 
the message was targeted toward staff, visitors, and the em-
ployees of contractors.  The 
Hospital employs approximately 
5000 employees, of whom 599 are registered nurses in the bar-
gaining unit. Forty kiosks to di
spense facemasks, hand cleanser, 
and information about flu prevention were thereafter located 
around the facility where nonimmunized persons could access 
them.  Tachibana estimated that of the hospital staff, approxi-
mately 98.5 percent were i
mmunized during the 2005/2006 flu 
season.  The remaining nonimm
unized staff was comprised 
almost entirely of the registered nurses in the bargaining unit.  
Of course, they had the option of 
utilizing one of the alternative 
means of protection, either we
aring a facemask or taking an 
antiviral medication. 
By letter dated December 9, 2005, Tachibana responded to 
Barbara Frye™s earlier letter, saying essentially that the Hospital 
was not going to use the declin
ation form ﬁas a condition of 
continued employment.ﬂ  Howeve
r, the Respondent wanted to 
ensure that it ﬁexhausted every opportunity for staff to . . . make 
their decision regarding immunization.ﬂ  Further, Tachibana 
informed Frye that ﬁ[i]f the Union still seek[s] additional in-
formation,ﬂ she should contact the 
director of labor relations.  
(GC Exh. 8.)  On December 19, 2005, Frye sent a letter to the 
Respondent™s director of labor 
relations, noting 
that Tachibana 
had informed her that the Hospital did not intend to use the 
declination form and ﬁwill not be requiring nurses to comply 
with the terms therein as a condition of employment.ﬂ  Still, she 
continued that ﬁeven given this 
assurance, I reiterate our re-
quest for the information set forth in my previous letter. . . .ﬂ  
(GC Exh. 9.) 
On December 29, 2005, John Walburn, Respondent™s direc-
tor of labor relations, sent Frye 
a letter in which he confirmed 
as ﬁaccurateﬂ Tachibana™s earlier letter.  Walburn acknowl-
edged the accuracy of Frye™s understanding that the Hospital 
would not be distributing the declination form and ﬁsuch will 
not be required [sic] inpatient nurses to comply with the terms 

therein as a condition of employme
nt.ﬂ  Further, he indicated 
that regarding the Union™s request for information of December 
5, 2005, ﬁdue to holidays and schedules, we will have to get 
back to you after the first of the year.ﬂ (GC Exh. 10.)  However, 
on that same date, December 29,
 Rose Methven, a nurse man-
ager,10 sent an email message entitled ﬁflu vacc. updateﬂ to a 
number of registered nurses in se
veral departments.  In that 
message, Methven states that 
ﬁ[s]tarting Sunday 1/1 all nonvac-
cinated staff working in patient care areas will wear masks (do 
not use the same mask all da
yŠchange periodically).ﬂ  She 
goes on to indicate that all visi
tors, including the family mem-
bers of patients who are not vaccinated, will be required to 
wear facemasks in patient areas.  Methven concludes by indi-
cating that this policy ﬁwill 
continue during the flu season 
through March.ﬂ  (GC Exh. 11.) 
It is clear from the Union™s subs
equent action that it consid-
ered Methven™s email message to 
be in contradiction with the 
recent written statements from Walburn and Tachibana.  Hav-
ing learned from its members of
 Methven™s email, Union At-
                                                           
10 The Respondent™s answer admits that Methven is a supervisor and 
agent within the m
eaning of the Act. 
 VIRGINIA MASON HOSPITAL
 573
torney David Campbell sent a 
letter dated December 30, 2005, 
to the Respondent™s chief executive
 officer, as well as to Tachi-
bana, and to Steven Stahl, th
e Respondent™s new director of 
labor relations.  Campbell references and attaches the email 
message from Methven.  He characterizes the ﬁdirectiveﬂ as an 
ﬁunlawful change in working co
nditions,ﬂ and as ﬁinconsistent 
with the assurances communicated
 to the [Union] twice in the 
last two weeks.ﬂ  He outlines th
e recent history of the declina-
tion form, including the corres
pondence between Frye, Tachi-
bana, and Walburn.  Finally, 
Campbell requests the immediate 
retraction of Methven™s email a
nd that it be communicated to 
all registered nurses. While not specifically making another 
request for information, he men
tions that a request for infor-
mation regarding the ﬁproposed changes in working conditionsﬂ 
was previously made.  (GC Exh. 5.)  As of the date of Camp-
bell™s letter, none of the request
ed information had been forth-
coming from the Respondent. Counsel for the Respondent, Debr
a Madsen, by letter dated 
January 3, 2006, responded 
to Campbell.  Madsen 
ﬁacknowledge[d] the confusion that ha[d] been created through 
our correspondence with Ms. Frye
 and the referenced email 
from one of our nurse managers.ﬂ
   However, she defended the 
Hospital™s ﬁinfection control policy, such as masking,ﬂ as a 
ﬁstandard of practice,ﬂ which 
the Respondent had a right to 
implement under the ﬁmanagement-rights clauseﬂ found in 
article 18 of the collective-bargaining agreement.  According to 
Madsen, any issues of ﬁnoncomplianceﬂ with the policy would 
be handled through the standard 
processes, which might include 
ﬁprogressive discipline.ﬂ  Furthe
r, she indicated the documents 
previously requested by B. Frye would be provided within the 
next 10-business days.  (GC Exh. 12.) 
As of January 1, 2006, the Respondent required that its regis-
tered nurses who had not been immunized for the flu either 
wear a facemask or ta
ke antiviral medication.  Susan Dunn is a 
registered nurse (RN) who has been employed by the Respond-
ent for 22 years.  She works a 12-hour shift in the Respondent™s 

critical care department.  Dunn te
stified that after January 1, 
she was required to wear the mask at all times except for when 
she was in the rest room, break room, or cafeteria.  As such, she 
was required to wear the mask 
for approximately 11 of the 12 
hours in her workshift.  According to Dunn, under the previous 
policy nurses were only required to wear a facemask when in 
close contact (within 3 feet) of a patient who had symptoms of 
a respiratory infection.
11  The longest continuous period of time 
during which she was required to wear a mask under the previ-
ous policy was 1 hour, with a tota
l not to exceed 3 to 4 hours 
during the entire 12-hour shift.  Of course, the Union contends 
that this change in the policy regarding the wearing of face-
masks was dramatic, and had a ve
ry significant impact on the 
registered nurses.  The record reflects that a number of nurses 
in the bargaining unit considered the wearing of the mask for 
long periods of time physically
 uncomfortable, and found it 
demeaning and stigmatizing. 
                                                           
11 It appears that this was the 
procedure recommended by the De-
partment of Health and Human Services, Centers for Disease Control 
and Prevention for the use of masks to control influenza transmission.  

(GC Exh. 4.) 
On January 16, 2006, the Respondent, through Madsen, pro-
vided certain information that it 
believed was responsive to the 
items requested by the Union.  
(GC Exh. 13.)  In determining 
whether the Respondent was comp
lying in good faith with the 
Union™s request for information, it is especially significant to 
follow the flow of information in response to the Union™s re-
quest for those documents in item 4, as set forth in the letter 
from Barbara Frye dated December
 5, 2005.  Item 4 requested 
the following:  ﬁAll documents 
recording or reflecting objec-
tions, complaints or comments 
regarding the plans, forms or 
requirements referenced in respon
se to items 2 and 3 above.ﬂ  
What the Union was seeking by this item was the reaction of its 
bargaining unit members to the masking policy as reflected in 
correspondence with hospital mana
gement through such means 
as email messages.  In her re
sponse of January 16, Madsen 
furnished no information under ite
m 4, concluding that as the 
declination form was never used, there were no comments 
about the form in the possession of the Respondent.  Further, 
Madsen stated that to the extent that there were objections, 
complaints or comments to the 
masking and antiviral medica-tions, they ﬁhave taken place within the religious and medical 
accommodation process.ﬂ  By this statement she was apparently 
suggesting that any such responses
 would be confidential and, 
therefore, not producible. 
Attorney Campbell responded by 
letter dated February 8, 
2006, indicating the Union™s position that the Respondent had 
failed to furnish information in a timely manner, and in particu-
lar had totally failed to produce any documents in response to 
item 4 in the original request for information.  Campbell point-
ed out that the Union™s request was not limited to the declina-
tion form alone, but, rather, to any ﬁplans, forms or require-
mentsﬂ as they involved flu pr
evention alternatives to immun-
ization.  (GC Exh. 14.)  By le
tter of February 9, 2006, Debra 
Madsen informed Campbell that she was unable to comply with 
the request for ﬁadditional informationﬂ for approximately 1 
week.  However, she now underst
ood that by item 4 in its re-
quest, the Union was seeking materials such as employee email 
postings to the Hospital™s ﬁinternal VM Staff Forum,ﬂ where 
employees commented about the flu prevention policy, which 
emails the Respondent would at
tempt to provide.  (GC Exh. 
15.) 
By letter dated February 16, 2006, Debra Madsen submitted 
to the Union, among other info
rmation, empl
oyee email post-
ings to the VM staff forum, an intranet all staff communication 
forum, concerning any objections, complaints, or comments 
pertaining to the Respondent™s influenza prevention program.  
However, as Madsen pointed ou
t in her cover letter, ﬁThese 
postings have been redacted so that the individual staff mem-
ber™s name and/or any personally 
identifiable information is not 
disclosed.ﬂ  (GC Exh. 16.) 
In yet further correspondence on this subject, David Camp-
bell sent the Respondent a letter
 dated March 7, 2006, in which 
he criticized the Hospital™s response to the Union™s request for 
information, specifically the subm
ission of redacted versions of 
staff postings on the intranet.  
Campbell pointed out that as the 
postings had been available to 
hospital employees with access 
to the intranet, there did not appear to be a confidentiality basis 
for refusing to furnish the Union with identifying information.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 574 
(GC Exh. 17.)  There then followed some additional corre-
spondence, the most significant of which is a letter from Debra 
Madsen dated March 15, 2006, in which the Respondent took 
the position that the ﬁidentitiesﬂ 
of those employees who posted 
messages about the flu preven
tion policy on the Respondent™s 
intranet were ﬁnot relevantﬂ to the issues surrounding the poli-
cy.  (GC Exh. 19.) 
Finally, the parties met face to face on April 25, 2006, in an 
effort to resolve the continuing dispute as to whether the Re-
spondent had furnished all releva
nt information requested by 
the Union.  According to the testimony of B. Frye, it was at that 
meeting that the Respondent furnished the Union with the un-
redacted versions of the emails from the staff forum where 
employees, including registered 
nurses, now identified, had 
made comments, complaints, or
 objections about the Respond-
ent™s flu prevention program, including the masking and antivi-
ral medication alternatives.  The parties still did not agree that 
all requested information had been
 provided.  However, in re-
gards to that information under item 4 in the original request 
letter of December, 5, 2005, it is at least clear that the unredact-
ed emails were not furnished 
to the Union until April 25, 2006, 
some 4-1/2 months later. C.  Legal Analysis and Conclusions 
1.  Institution of the Flu-prevention policy 
Every year approximately 36,000 people in the United States 
die of influenza.  It is transmitted from person to person 
through ﬁdropletsﬂ containing the 
virus.  Unfortunately, hospi-
tals, where sick people are congregated, are especially suscep-
tible to the spread of influenza.  That is also the situation for 
elderly people, as both the sick and the elderly tend to have 
compromised immune systems.
  The Respondent™s hospital 
facility has a patient population that
 averages 76 years of age.  
In fact, the Respondent™s patient population is much older than 
many acute care general hospitals because it caters to an elderly 
population and does not service pedi
atrics or obst
etrics.  (See 
the testimony of Charleen Tachibana.) 
Influenza is a preventable disease.  In an effort to prevent the 
spread of all diseases, including influenza, healthcare facilities 
are required to have infection c
ontrol policies and practices in 
place.
12  These standards are intended to be proactive and 
through education and infection control seek to mitigate the 
spread of disease.  (Charleen Tachibana.) 
The Respondent publishes an Infection Control manual.  (R. 
Exh. 3.)  As set forth in that manual (p. 3.5), ﬁmeasures to pre-
vent infectious disease transm
ission or ameliorate outbreaks 
may require the temporary or pe
rmanent use of additional im-
munizations, personal protective e
quipment, and. . . .ﬂ  Chief 
                                                           
12 Federal regulations require that hospitals ﬁparticipating in Medi-
care must meet certain specified requirements.ﬂ  (42 CFR 

§ 482.1(a)(1)(i).) These requirement
s include ﬁmeeting standards for 
licensing established by the agency of
 the State or locality responsible 
for licensing hospitalsﬂ (42 CFR § 482.11 (b)(2)) and having an ﬁactive 

program for the prevention, control, 
and investigation of infections and 
communicable diseasesﬂ (42 CFR § 482. 42).  Further, I will take ad-
ministrative notice that the State of 
Washington requires that ﬁHospitals 
must develop and implement an infe
ction control program. . . .ﬂ  WAC 
246-320-265 (Department of Health). 
Nursing Officer Tachibana testified that personal protective 
equipment would include such items as a facemask, latex 
gloves, and a gown.  According to Tachibana, under the terms 
of the Hospital™s infection control policy, there are times when 
registered nurses are required to wear gloves, or facemasks, or 
gowns when providing patient care
.  She characterized the re-
quirement to wear protective equipment, including facemasks, 
as no different than the require
ment that nurses wash their 
hands on a regular basis.  In Tachibana™s 30 years of employ-
ment with the Hospital, she is unaware of any occasion where 
the Hospital bargained with the Union over any aspect of its 
infection control policy. 
It is undisputed that influenza 
is preventable.  Immunization, 
either through inoculation or inha
lation of the vaccine, is the 
most effective means of preventing the spread of the flu.  It is 
also generally accepted that while less effective, the wearing of 
a facemask or a regimen of antiviral medication is at least some 
measure of protection against the flu.
13 Complaint paragraph 8(a) alleges that on January 1, 2006, 
the Respondent ﬁimplemented an
 influenza immunization poli-
cy that requires unit employees to wear a mask and/or take an 
antiviral prophylaxis.ﬂ  As counsel for the Respondent repeat-
edly pointed out in his answer to the complaint, at trial, and in 
his posttrial brief, immunizat
ion only comes through inocula-
tion or inhalation of the vaccine.
  Wearing a facemask or taking 
antiviral medication does not constitute immunization.  That 
ﬁtechnicalityﬂ aside, what the Re
spondent did was to institute a 
policy requiring those registered nurses who declined to receive 
a voluntary inoculation or inhalati
on of the influenza vaccine to 
either wear a facemask when in patient care areas of the hospi-
tal or to take the antiviral medication.  Nonimmunized visitors 
and contractors were encouraged to also use a facemask while 
in patient care areas.  For those registered nurses who declined 
to either be immunized or take the antiviral medication, their 
option was limited to using a fa
cemask, or face possible disci-
plinary action. 
There is no question that the Hospital preferred for its regis-
tered nurses to be immunized and strongly encouraged them to 
do so.  However, if they declined
 to do so after January 1, 2006, 
they were required to take antiviral medication or wear a face-
mask in patient care areas.  Further, the testimony of at least 
one RN employed in the surgical
 care unit was undisputed that 
in a 12-hour shift it might be necessary to wear a mask for up to 
11 out of 12 hours in order to be in compliance with the Hospi-
tal™s policy.  There was additional evidence that some nurses 
considered the wearing of the masks to be punitive, humiliat-
ing, stigmatizing, and physically demanding. 
                                                           
13 The Department of Health and Human Services, Centers for Dis-
ease Control and Prevention (CDC) has issued interim guidelines for 
the use of masks to control influenza transmission.  According to those 

guidelines, ﬁA combination of infection control strategies is recom-
mended to decrease transmission of 
influenza in health-care settings.  
These include . . . having health-care personnel wear masks for close 

patient contact (i.e., within 3 feet) 
and gowns and gloves if contact with 
respiratory secretions is likely.ﬂ 
 The CDC makes this recommendation 
despite acknowledging that ﬁno stud
ies have definitively shown that 
mask use. . . prevents influenza transmission.ﬂ  (GC Exh. 4.) 
 VIRGINIA MASON HOSPITAL
 575
Paragraphs 8(b) and (c) of the complaint allege that the Re-
spondent instituted its flu-prevention policy without bargaining 
with the Union, which bargai
ning the General Counsel con-
tends was required because the w
earing of a facemask and the 
taking of antiviral medication is
 allegedly a mandatory subject 
of bargaining.  Among its many defenses, the Respondent takes 
the position that the institution of the flu prevention policy was 
not a mandatory subject of bargaining.  I agree with the Re-
spondent, essentially for the reas
ons expressed by counsel in 
his posthearing brief. 
Infection control policies and the standard of care patients 
receive at the Respondent™s hospita
l facility are at the ﬁcore of 
entrepreneurial controlﬂ by the Respondent.  What purpose 
does any acute care hospital, or for that matter any healthcare 
facility, serve?  Of course, the obvious answer is to provide 
medical care in order to cure the sick and injured, ameliorate 
pain, and generally provide for the medical needs of the com-
munity.  In conjunction with
 providing medical care, any 
healthcare facility must naturally do its utmost to prevent the 
spread of disease through what is acknowledged to be a suscep-
tible population.  For the reasons explained earlier, the Re-
spondent™s elderly patient popula
tion, with their compromised 
immune systems, is at signific
ant risk of contracting the flu 
while housed at the Respondent™s facility.  In order to amelio-
rate such a risk, the Respondent instituted a flu-prevention poli-
cy which, for those registered nurses who chose the option, 
required the wearing of facemasks or the taking of antiviral 
medication.  I am of the view that such a policy is central to the 
entrepreneurial purposes for which the Hospital exists. 
It is, of course, well establishe
d that an employer must bar-
gain with its employees™ collective-bargaining representative 
over mandatory subjects of bargaining.  See 
NLRB v. Katz, 
369 
U.S. 736, 743 (1962).  However, not all subjects are mandatory 
subjects of bargaining even though they may impact ﬁworking 
conditions.ﬂ  In 
First National Maintenance Corp. v. NLRB,
 452 U.S. 666 (1981), the Supreme Court recognized that some-

times there must be an analysis of the respective weight of 
management™s right to operate its
 business versus the benefit to 
the collective bargaining process.  According to the Court, 
 Management must be free from the constraints of the bargain-

ing process to the extent essential for the running of a profita-
ble business. . . . [I]n view of 
an employer™s need for unen-
cumbered decisionmaking, bargaining over management de-
cisions that have a substantial impact on the continued availa-
bility of employment should be required only if the benefit, 
for labor-management relations and the collective bargaining 
process, outweighs the burden placed on the conduct of the 

business. [452 U.S. at 678.] 
 It is worth noting that in cases where the Federal Courts and 
the Board have used a ﬁbalanci
ng test,ﬂ weighing an employ-
er™s duty to bargain against ma
nagement™s right to make fun-
damental business decisions, the 
language used in the various 
decisions appears to have originated in the concurring opinion 
of Justice Stewart in 
Fibreboard Paper Products v. NLRB, 
379 
U.S. 203, 223 (1964).  In Justic
e Stewart™s opinion, an employ-
er had no duty to bargain collectively over those managerial 
decisions, ﬁwhich lie at the core of entrepreneurial control.ﬂ  
Those decisions which were ﬁfunda
mental to the basic direction 
of a corporate enterprise or 
which impinge only indirectly upon 
employment security should be excludedﬂ from the area of 
collective bargaining. Further, the courts and the Board have repeatedly recognized 
that hospitals are unique pl
aces of employment.  In 
Beth Israel 
Hospital v. NLRB,
 437 U.S. 483, 494 (1978), the Supreme 
Court cited with approval the Board case of 
St. John™s Hospital 
& School of Nursing, Inc., 
222 NLRB 1150 (1976), where the 
Board concluded that the special characteristics of hospitals 
justify a rule (concerning solicitation and distribution) different 
from that which the Board generally applies to other employers, 
and the Board noted that ﬁthe primary function of a hospital is 
patient care. . . .ﬂ  See 
Sacred Heart Medical Center, 347 
NLRB 537, 532 fn. 6 (2006).  Also, language used by Chief 
Justice Burger in his concurring opinion in 
NLRB V. Baptist 
Hospital, Inc.,
 442 U.S. 773, 791Œ793 (1979), is particularly 
useful in framing this issue in the case before me.  As Justice 
Burger said, ﬁI would think that no ‚evidence™ is needed to 
establish the proposition that th
e primary mission of every hos-
pital is care and concern for patients and that anything which 
tends to interfere with that obje
ctive cannot be tolerated. . . .  
The hospital™s only purpose is th
e care and treatment of pa-
tients. . . .  I would not elevate the interests of unions or em-
ployees, whose highest duty is to patients, to a higher plane 
than that of the patients.ﬂ 
The seminal case from the Board on the issue of an employ-
er™s right to direct the central nature of its business is 
Peerless 
Publication, Inc., 
283 NLRB 334 (1987).  Counsels from all 
three parties cite this case in their posthearing briefs.  Of 
course, their views differ greatly as to the applicability of the 
case to the facts at hand.  In 
Peerless
, the Board noted a pre-
sumption that decisions affectin
g the terms and conditions of 
employment are mandatory subject
s of bargaining.  However, 
the Board held that an employer can overcome this presumption 
by establishing that its action in
volves the ﬁcore purposeﬂ of its 
business and is ﬁnarrowly tailoredﬂ to achieve a legitimate es-
sential interest.  Specifically, the Board said: 
 In order to overcome this presumption, therefore, it is clear in-

itially that the subject matter sought to be addressed by the 
employer must go to the ﬁprotection of the core purposes of 
the enterprise.ﬂ  Where that is the case, the rule must on its 
face be (1) narrowly tailored in terms of substance, to meet 
with particularity only the employer™s legitimate and neces-
sary objectives, without being overly broad, vague, or ambig-
uous; and (2) appr
opriately limited in its 
applicability to af-
fected employees to accomplish
 the necessarily limited objec-
tives.  [283 NLRB at 335.] 
 I am of the view that the Re
spondent™s establishment of a 
flu-prevention policy, specifically the options of wearing a 
facemask or the taking of antiviral medication as an alternative 
to immunization by vaccine, goes
 directly to the ﬁcore purposeﬂ 
of the Respondent as an acute care 
hospital.  At the risk of stat-
ing the obvious, I would note that hospitals exist to provide 
medical care with the intention of curing disease or injury, 
making patients feel better, alle
viating pain, or performing a 
requested medical service.  In 
providing this medical care, the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 576 
last consequence that a hospita
l wants to have happen is for 
patients to become ill as a result 
of their stay at the hospital.  
Unfortunately, occasionally this does happens, and in the case 
of influenza it can happen with 
disastrous consequences.  As 
was noted earlier, some 36,000 Americans die every year of 
influenza and its complications.  The Hospital™s flu-prevention 
policy is designed to protect its patients.  What can be more 
central to the Respondent™s ﬁcore purposeﬂ than that?  I can 
imagine little if anything that is more central to the Hospital™s 
ﬁentrepreneurial purposeﬂ than its attempt to keep its patients 
free of the influenza virus. 
Clearly, this is not some frivolous, capricious, or unim-
portant matter.  As was indicate
d earlier, elderly, infirm pa-
tients are especially susceptible to the influenza virus.  This 
population comprises a large ma
jority of the Respondent™s 
patients.  Ensuring a safe and sanitary environment is at the 
very core or heart of the Responde
nt™s business as a health care 
provider.  As such, I conclude 
that the Respondent™s establish-
ment of a flu-prevention policy, including the wearing of face-
masks or the taking of antiviral medication, as an alternative to 
immunization by vaccine, meets the first of the Board™s tests 
under Peerless
. There is no question that for those registered nurses who take 
the ﬁoptionﬂ of wearing a facemas
k, it can be rather intrusive, 
and certainly affects their wo
rking conditions.  As was men-
tioned earlier, the requirement th
at a mask be worn continuous-
ly in patient care areas may result in the RNs who choose that 
ﬁoptionﬂ of having to wear the mask for most of her/his work-
ing hours.  However, the essential 
point to remember is that the 
wearing of a facemask is in fact an ﬁoption.ﬂ  Clearly, the Re-
spondent would prefer its employees to be immunized by injec-
tion or inhalation of the vaccine,
 as that is scientifically known 
to be the best method of preventing infection by the flu virus.   
For those registered nurses who 
harbor objections to taking the 
vaccine, religious, health, or
 otherwise, the Respondent pro-
vides the ﬁoptionﬂ of wearing a facemask while in patient care 

areas or of taking an antiviral medication.  The other methods 
of flu prevention are much less overtly intrusive than the wear-
ing of a facemask.  Therefore, it seems to me that a nurse who 
selects the ﬁoptionﬂ of wearing a facemask has brought that 
intrusion upon her/him self and, thereafter, cannot legitimately 
be heard to complain about th
e extent of the intrusion. 
The Respondent™s flu-prevention policy is ﬁnarrowly tai-
loredﬂ to meet its legitimate objective of attempting to prevent 
the spread of influenza in a su
sceptible hospital population.  It 
is not overly broad, vague, or 
ambiguous.  The po
licy is plainly 
understood.  It requires employees 
to take measures to prevent 
the spread of the flu in the hospital facility.  For those regis-
tered nurses who decline to be immunized by injection or inha-
lation of vaccine, it requires that they either take antiviral medi-
cation or wear a facemask.  Th
ere has been no suggestion, con-
tention, or evidence offered that RNs who choose the option of 
wearing a facemask will be required to wear the mask once the 
flu season ends. 
Further, I see no merit in c
ounsel for the General Counsel™s 
argument in his posthearing brief 
that the Respondent™s policy 
is not narrowly tailored because 
it exceeds the CDC guidelines, 
which only suggest that health care providers wear a mask 
when they are within 3 feet of a symptomatic patient.  (GC 
Exh. 4.)  It is the Respondent™s province to decide what 
measures are necessary to protect patients in its hospital facili-
ty.  There is no reason why the Respondent cannot exceed the 
CDC guidelines on masking, especially where the Respondent 
offers its nurses a number of other options for preventing the 
spread of the flu.  The Respondent™s influenza prevention poli-
cy, which offers multiple options to its RNs, is reasonable and 
narrowly tailored to achieve a legitimate and necessary objec-
tive.  It is not overly broad, vague or ambiguous.  As such, it 
satisfies another of the Board™s tests under 
Peerless
. The Respondent™s policy in questi
on is limited in its applica-
bility to the affected registered nurses who decline other flu-
prevention options.  However, it should be noted that the wear-
ing of a facemask for flu preven
tion is not the only item that 
RNs may be required by the Respondent to wear.  As testified 
to by Charleen Tachibana, the nurses are required at certain 
times to wear gowns and latex gl
oves.  Further,
 historically 
nurses in the critical care unit and in surgical units have been 
required to wear facemasks at specific times, such as when 
assisting with surgery or when caring for patients with certain 
types of injuries or illnesses.  According to Tachibana, at no 
time did the Union ever request bargaining over the wearing of 
gowns, gloves, or historical
ly facemasks by critical 
care/surgical unit nurses.  Tachibana testified that all of these 
items, including the wearing of facemasks as an aid in flu pre-
vention, are part of the ﬁstandard of care,ﬂ which the Hospital 
expects of its registered nurses.
  She equates these items with 
the expectation under the standard 
of care that nurses will wash 
their hands numerous times a da
y at appropriate occasions.  
Certainly, it is reasonable for the Hospital to expect its regis-
tered nurses to follow a certain standard of care in conducting 
their professional patient care responsibilities. 
I agree with the Respondent™s co
ntention that the application 
of the facemask flu-prevention op
tion is appropriately limited 
to those registered nurses who decline any of the three other 

options (immunization by injection, or inhalation of vaccine, or 
antiviral medication).  It is limited in its application to the ex-
tent possible, while still serving as a viable option with some 
prophylactic value in influenza prevention.  As such, it meets 
the final test required by the Board under 
Peerless
. In substance, I conclude that
 the Respondent™s influenza con-
trol policy, and specifically thos
e options consisting of the tak-
ing of antiviral medication or the wearing of a facemask when 
in patient care areas, is not a ma
ndatory subject of bargaining.  
The policy is part of the essential nature of the Hospital™s busi-
ness, which policy is narrowly ta
ilored to achieve a legitimate 
interest.  
Peerless
, supra.  Accordingly, assuming for the sake 
of argument that the Respondent 
failed and refused to bargain 
with the Union over the establishment of a policy regarding the 
wearing of facemasks when in patient care areas or the taking 
of antiviral medication, I find that such conduct did not consti-
tute a violation of the Act, as the Respondent was under no 
legal obligation to bargai
n over such subjects.
14                                                            
14 The Respondent raises a number of affirmative defenses to the 
failure to bargain allegation in the co
mplaint.  One of those defenses is 
the Respondent™s contention that it di
d, in fact, bargai
n with the Union 
 VIRGINIA MASON HOSPITAL
 577
In his posthearing brief, counsel for the General Counsel 
contends that even assuming, arguendo,
 that the mask-
ing/antiviral medication policy is
 not a mandatory subject for 
bargaining as far as the decision to implement it is concerned, 
the ﬁeffectsﬂ of that decision would still constitute a mandatory 
subject over which the Respondent is
 required to bargain.  This 
is an interesting argument.  However, I believe that for several 
reasons it is without merit.  To 
begin with, the issue of ﬁeffectsﬂ 
bargaining was really never substantively raised in the com-
plaint nor litigated at the hearing.  It is accurate that in para-
graph 8(c) of the complaint there is standard ﬁboilerplateﬂ lan-
guage alleging the Respondent™s ac
tion to constitute a violation 
of the Act ﬁwith respect to this conduct and the 
effects
 of this 
conduct.ﬂ  (Emphasis a
dded.)  However, certainly such a curso-
ry, passing reference cannot be considered adequate to alert the 
Respondent to an alleged lack of
 effects bargaining.  I believe 
that such is reinforced by the 
total failure of counsel for the 
General Counsel or counsel for th
e Union to raise this conten-
tion in any way or at any time during the trial.  The issue was 
simply not litigated before me.  Frankly, I suspect that this 
ﬁeleventh hourﬂ claim by the Ge
neral Counsel is likely the 
result of the realization that the underlying complaint allegation 
of a failure to bargain over the decision to implement the mask-
ing/antiviral medication policy may 
not constitute a violation of 
the Act, as not a mandatory subject of bargaining. 
In any event, I am of the view that were I to now find that 
the Respondent violated the Act by not engaging in mandatory 
ﬁeffectsﬂ bargaining, there would be a clear denial of the Re-
spondent™s due process rights.  As
 I said, this issue was neither 
alleged substantively in the complaint nor litigated before me.  
Therefore, I believe that it would be totally inappropriate for 
me to address the issue at this late date, and I decline to do so.   
Even assuming, for arguments sake
, that it is appropriate to 
address the issue of ﬁeffectsﬂ barg
aining, I conclude that this is 
also not a mandatory subject of ba
rgaining.  It can not be sepa-
rated from the issue of the implementation of the mask-

ing/antiviral medication policy.  
As I have concluded, the re-
quirement that the RNs wear masks when in patient care areas 
or take antiviral medication, a
ssuming they declined the other 
options available to them in 
the Respondent™s flu-prevention 
policy, is essential to the core purposes for which the Respond-
ent operates.  It cannot be divor
ced from the logical result of a 
failure to comply with the Respondent™s policy, which, pre-
sumably, is some adverse conse
quence.  However, it must be 
noted that there was no probative evidence offered at the trial as 
to specifically what adverse consequence that would be.
15  In 
                                                                                             
about the facemask and antiviral
 medication options in the flu-
prevention policy.  However, in light of my finding that these matters 
did not constitute mandatory subjects 
of bargaining, and, thus, there 
was no duty to bargain with the Unio
n, I find it unnecessary to rule on 
the other defenses raised by the Respondent. 
15 In a letter to the Union dated January 3, 2006, the Respondent™s 
attorney, Debra Madsen, indicates that any ﬁnoncomplianceﬂ with the 

influenza prevention policy ﬁwill be
 handled through our standard 
processes, which may include progre
ssive discipline.ﬂ  (GC Exh. 12.)  
It would seem, therefore, that 
the Respondent is acknowledging that 
should any member of the bargaining 
unit ultimately be
 disciplined for 
noncompliance with the policy, the 
Union could file a grievance over 
fact, Charleen Tachibana credibly testified that no registered 
nurse represented by the Union has been discharged or disci-
plined in any way for a failure 
to wear a facemask in accord-
ance with the Respondent™s influe
nza control policy.  Further, 
she testified that no RN in the bargaining unit has been threat-
ened with termination by the Respondent for a failure to abide 
by the masking policy.  Accordingly, I conclude that even as-
suming a failure by the Respo
ndent to bargain over the ﬁef-
fectsﬂ of its policy, such conduct would not constitute a viola-
tion of the Act, as in such circumstances this is not a mandatory 
subject of bargaining. 
In summary, I conclude that 
the General Counsel has failed 
to meet its evidentiary burden and establish by a preponderance 
of the credible evidence that
 the Respondent™s implementation 
of an influenza prevention policy, which included the options 
of wearing a facemask or taking antiviral medication, and the 
effects of such conduct consti
tuted a violation of Section 
8(a)(5) and (1) of the Act.  
Accordingly, I shall recommend 
dismissal of complaint paragrap
h 8 and all its subparagraphs. 
2.  False and misleading information 
Paragraph 7 of the complaint 
alleges that on or about De-
cember 29, 2005, the Respondent responded to the Union™s 
request to bargain over an ﬁinf
luenza immunization policyﬂ by 
providing false and misleading information about its intention 
to implement such policy. 
As was set forth in detail earli
er, the Respondent first raised 
the issue of requiring its nonimmunized registered nurses to 
either wear a facemask or take antiviral medication as two op-
tions in its influenza prevention program while at the confer-
ence committee meetings with the Union held on October 25 
and November 30, 2005.  It was al
so at one of those meetings 
where the Respondent first pro
duced the form 
entitled ﬁDecli-nation of Annual Influenza Immunization 2005Œ2006 Flu Sea-
son.ﬂ  Thereafter, by letter dated December 5, 2005, from Bar-
bara Frye, the Union objected to the Hospital™s use of the decli-
nation form, to the demand that 
the ﬁRNs sign the form as a 
condition of continued employment,ﬂ and to the ﬁnew working 
conditionsﬂ the Respondent sought 
to ﬁunilaterally imposeﬂ in 
its ﬁplan,ﬂ which allegedly ﬁamount
[ed] to direct bargaining.ﬂ  
Further, Frye went on to request
 certain information ﬁnecessary 
to intelligently asses [sic] [the
 Respondent™s] plan.ﬂ  Frye™s 
letter was addressed to Charleen Tachibana.  (GC Exh. 7.)  
By letter dated December 9, 2005, Tachibana responded to 
Frye™s earlier letter, saying essentially that the Hospital was not 
going to use the declination form ﬁas a condition of continued 
employment.ﬂ  However, the Res
pondent wanted to ensure that 
it ﬁexhausted every opportunity for staff to . . . make their deci-
sion regarding immuniza
tion.ﬂ  Further, Tachibana informed 
Frye that ﬁ[i]f the Union still seek[s] additional information,ﬂ 
she should contact the director of 
labor relations.  (GC Exh. 8.)  
On December 19, 2005, Frye sent a letter to the Respondent™s 
director of labor relations, noting that Tachibana had informed 
her that the Hospital did not intend to use the declination form 
and ﬁwill not be requiring nurses to comply with the terms 
                                                                                             
that discipline under the terms of
 the existing collective-bargaining 
agreement. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 578 
therein as a condition of employme
nt.ﬂ  Still, she continued that 
ﬁeven given this assurance, I re
iterate our request for the infor-
mation set forth in my previous 
letter. . . .ﬂ  (GC Exh. 9.) 
On December 29, 2005, John Walburn, the Respondent™s di-
rector of labor relations, sent Frye a letter in which he con-
firmed as ﬁaccurateﬂ Tachibana™s earlier letter.  Walburn 
acknowledged the accuracy of Frye™s understanding that the 
Hospital would not be distribu
ting the declination form and 
ﬁsuch will not be required [sic] inpatient nurses to comply with 
the terms therein as a condition of employment.ﬂ  Further, he 
indicated that regarding the Uni
on™s request for information of 
December 5, 2005, ﬁdue to holidays and schedules, we will 
have to get back to you after the first of the year.ﬂ  (GC Exh. 
10.)  However, on that same date, December 29, Rose Methven, 
a nurse manager and acknowledged 
supervisor, sent an email 
message entitled ﬁflu vacc. update
ﬂ to a number of registered 
nurses in several depart
ments.  In that me
ssage, Methven states 
that ﬁ[s]tarting Sunday 1/1 all 
nonvaccinated staff working in 
patient care areas will wear masks (do not use the same mask 
all day-change periodically).ﬂ  She goes on to indicate that all 
visitors, including the family member of patients who are not 
vaccinated, will be required to wear facemasks in patient areas.  
Methven concluded by indicating that this policy ﬁwill continue 
during the flu season through March.ﬂ  (GC Exh. 11.) 
It is clear from the Union™s subs
equent action that it consid-
ered Methven™s email message to 
be in contradiction with the 
recent written statements from Walburn and Tachibana.  Hav-
ing learned from its members of
 Methven™s email, Union At-
torney David Campbell sent a 
letter dated December 30, 2005, 
to the Respondent™s chief executive
 officer, as well as to Tachi-
bana, and to Steven Stahl, th
e Respondent™s new director of 
labor relations.  Campbell references and attaches the email 
message from Methven.  He characterizes the ﬁdirectiveﬂ as an 
ﬁunlawful change in working co
nditions,ﬂ and as ﬁinconsistent 
with the assurances communicated
 to the [Union] twice in the 
last two weeks.ﬂ  He outlines th
e recent history of the declina-
tion form, including the correspondence between Fry, Tachiba-
na, and Walburn.  Finally, Ca
mpbell requests the immediate 
retraction of Methven™s email a
nd that it be communicated to 
all registered nurses.  While not specifically making another 
request for information, he men
tions that a request for infor-
mation regarding the ﬁproposed changes in working conditionsﬂ 
was previously made.  (GC Exh. 5.)  As of the date of Camp-
bell™s letter, none of the request
ed information had been forth-
coming from the Respondent. Counsel for the Respondent, Debr
a Madsen, by letter dated 
January 3, 2006, responded 
to Campbell.   Madsen 
ﬁacknowledge[d] the confusion that ha[d] been created through 
our correspondence with Ms. Frye
 and the referenced email 
from one of our nurse managers.ﬂ
  However, she defended the 
Hospital™s ﬁinfection control policy, such as masking,ﬂ as a 
ﬁstandard of practice,ﬂ which 
the Respondent had a right to 
implement under the ﬁmanagement rights clauseﬂ found in Article 18 of the collective-bargaining agreement.  According 
to Madsen, any issues of ﬁ
noncomplianceﬂ with the policy 
would be handled through the sta
ndard processes, which might 
include ﬁprogressive discipline.
ﬂ  Further, she indicated the 
documents previously requested 
by B. Frye would be provided 
within the next 10-business days. 
 (GC Exh. 12.)  In any event, 
as of January 1, 2006, the Respondent instituted the policy and 
required that its registered nur
ses who had not been immunized 
for the flu either wear a facemask or take antiviral medication. 
The correspondence clearly shows that the Respondent fur-
nished contradictory, inconsiste
nt responses and statements of 
position to the Union.  Tachibana™s letter of December 9, 2005, 
informed the Union that the Respondent was not going to use 

the declination form ﬁas a conditi
on of continued employment.ﬂ  
Walburn™s letter of December 29, 2005, confirmed the Union™s 
understanding that the Respondent
 would not be distributing 
the declination form, 
and that the RNs would not, as a condition 
of employment, be required to co
mply with the terms set forth 
in the declination form
.  Obviously, this correspondence left the 
Union with the reasonable impr
ession that the Respondent was 
not going ahead with its propos
ed policy to require nonimmun-
ized nurses to wear facemasks or take antiviral mediation.  
However, also on December 29, 2005, Methven sent an email 
message to a number of RNs inform
ing them that as of January 
1, 2006, the policy would be in
 effect, and all nonimmunized 
nurses would be required to wear
 facemasks in patient care 
areas. 
The Respondent™s letter from Ma
dsen dated January 3, 2006, 
ﬁacknowledge[d] the confusion that ha[d] been created through 
our correspondence. . . .ﬂ but, in 
any event, defended the Hospi-
tal™s institution of the infection control policy.  That policy had 
gone into effect January 1, 2006.  While the confusing and 
inconsistent information may ha
ve been unintentional, perhaps 
simply the result of poor communication among the managers 
and supervisors, it was never the less damaging to the Union.  
Obviously, the wearing of facem
asks was an issue of great 
concern to the members of the bargaining unit, and the confus-
ing and inconsistent statements
 from management made it very 
difficult for the Union to respond to those concerns. 
In my view, the fact that the Respondent did not have to bar-
gain with the Union about the implementation of the flu pre-

vention policy, which I conclu
de was a nonmandatory subject 
of bargaining, did not relieve the Respondent of the duty to 
truthfully inform the Union of its intentions regarding the poli-
cy.  In order for the Union to properly address the concerns of 
its members and the need to decide what action it should take 
regarding the policy, the Union required accurate information 
from the Respondent.  That was not what it received.  In this 
respect, I am in agreement with the General Counsel and the 
Charging Party that the Respondent, having furnished false and 
misleading information about its intention to implement the flu 
prevention policy, was in effect refusing to bargain in good 
faith with the Union. 
In Assn. of D.C. Liquor Wholesalers,
 300 NLRB 224 (1990), 
the Board found that an employer had supplied ﬁcontradictoryﬂ 
responses to the union represen
ting its employees in responding 
to an information request.  Id. at
 fn. 1.  The Board adopted the 
finding of its administrative la
w judge that such conduct was 
false and misleading and constituted a violation of Section 
(8)(a)(5) and (1) of the Act.  The matter before me is similar.  
The Union was prejudiced in its
 representational responsibility 
to its bargaining unit members by having been given contradic-
tory information as to the Res
pondent™s intention to implement 
 VIRGINIA MASON HOSPITAL
 579
the flu-prevention policy.  Without accurate information as to 
the Respondent™s intention, the Union™s decision making ability 
was significantly hampered.  The misleading information also 
caused the Union to be ﬁundercutﬂ in the eyes of its members, 
who expected that the Union™s representations about the Re-
spondent™s intentions would be a
ccurate.  Whether deliberate or 
not, I find the Respondent™s action to constitute a failure to 
bargain in good faith. 
Accordingly, I find and conclude that the Respondent has vi-
olated Section 8(a)(5) and (1) of the Act by failing to bargain in 
good faith, as alleged in paragraph 7 of the complaint. 
3.  Failure to provide information in a timely manner 
The General Counsel alleges in paragraph 6 of the complaint 
that since December 5, 2005, 
the Respondent has failed and 
refused to provide the Union in
 a timely manner with ﬁall doc-
uments recording or reflecting objections, complaints or com-
ments regarding the plans, fo
rms or requirements regarding 
immunization plans . . .,ﬂ which 
documents were requested by 
the Union. 
It is undisputed that in a letter dated December 5, 2005, Bar-
bara Frye, the Union™s director 
of labor relations, expressed the 
Union™s concern about the Respondent™s plan to require that 
nonimmunized nurses either wear facemasks in patient care 
areas or take antiviral medication, and also concern over the use 
of the declination form.  In he
r letter to the Respondent, Frye 
requested ﬁfurther information . . . to intelligently asses [sic] 
your plan.ﬂ  A list of items was requested, including item 4, 
ﬁAll documents recording or reflecting objections, complaints 
or comments regarding the plans,
 forms or requirements refer-
enced in response to items 2 and 
3 above.ﬂ  (GC Exh. 7.)  Items 
2 and 3 refer to the Responde
nt™s ﬁimmunization plans.ﬂ 
What the Union was seeking in item 4 was principally rec-
ords of any objections raised
, complaints about, or comments 
regarding the flu-prevention plan made by bargaining unit 
members to the Respondent.  Simp
ly put, what the Union want-
ed to see was the reaction of its bargaining unit members to the 

masking policy as reflected in
 correspondence with hospital 
management through such means as
 email messages.  It is un-
disputed that the Hospital maintains an intranet all staff com-
munication forum known as the 
ﬁVM Staff Forum.ﬂ  It was 
certainly reasonable to assume that at least some objections, 
complaints, or comments made by RNs to the Respondent 
about the masking policy would 
have been through email post-
ings to this forum. 
It is the position of the Responde
nt, as expressed in counsel™s 
posthearing brief, that the information requested by the Union 
in the December 5, 2005 letter 
(GC Exh. 7) was not relevant, 
was confusing, and that, in an
y event, the Respondent made a 
good-faith attempt to comply with the request.  I do not agree.  
To begin with, the requested ma
terial was clearly relevant.  
There is no dispute that certain of the registered nurses repre-
sented by the Union were very
 unhappy and highly upset about 
the Respondent™s flu-prevention policy and the requirement that 
they wear a facemask in patient care areas if they declined other 
methods of flu prevention.  The Board has repeatedly held that 
information regarding unit empl
oyees is presumptively rele-
vant.  See 
Industrial Welding Co., 
175 NLRB 477 (1969); 
Magma Copper Co., 208 NLRB 329 (1974).  As the bargaining 
representative, the Union had th
e responsibility of gathering 
information about its members™ feelings regarding the Re-
spondent™s policy.  It was attempting to do just that when it 
requested any such information in the possession of the Re-
spondent. While I have concluded that the Respondent had no duty to 
bargain with the Union over the 
imposition of its flu prevention 
policy, the Union still had the right to the requested infor-
mation.  The Union needed the requested information in order 
to determine how its members felt
 about the policy, so it could 
intelligently decide what course
 of action to follow regarding 
the Respondent™s establishment of 
this policy.  The information 
sought was certainly relevant to 
the Union™s role as a bargain-
ing representative.  In my opinion, the Union would have been 
negligent in its representational responsibilities had it not re-
quested the information in questi
on.  Since the Union™s request 
concerned the bargaining unit employees and their concerns 
about the Respondent™s flu prevention policy, the information 
requested was relevant.
16 It was not until April 25, 2006, at a face-to-face meeting, 
where the Respondent finally furnished the Union with what it 
had been requesting for 4-1/2 mo
nths, since December 5, 2005, 
that being ﬁunredactedﬂ copies of the RNs™ email messages to 
the ﬁVM Staff Forumﬂ regarding the flu-prevention policy.  
Even if the delays in furnishing the information were not inten-
tional, they display a lack of interest on the part of the Re-
spondent™s managers in furnishing
 the requested information in 
any sort of a timely fashion.  Such conduct does not constitute a 
ﬁgood-faithﬂ effort on the part of
 the Respondent™s managers to 
fulfill the duty of timely furnishing the requested information. 
The chronology is clear.  Tachibana first responded on De-
cember 9, 2005, to the request with
 a direction for the Union to 
contact the Respondent™s director 
of labor relations.  (GC Exh. 
8.)  Next, John Walburn advised the Union on December 29, 
2005, that he could not ﬁget back to you until after the first of 

the year.ﬂ  (GC Exh. 10.)  Attorney Debra Madsen then became 
involved and on January 3, 2006,
 advised the Union that the 
documents requested by the Union would be provided within 
ﬁthe next 10 business days.ﬂ  
(GC Exh. 12.)  On January 16, 
2006, Madsen provided certain in
formation to the Union.  
However, she furnished no information under item 4 in the 
Union™s original request, concl
uding that as the declination 
form was never used, there were no comments about the form 
in the possession of the Responde
nt.  Further, Madsen stated 
that to the extent that there 
were objections, complaints or 
comments to the masking and antiviral medication, they ﬁhave 
taken place within the religi
ous and medical accommodation 
process.ﬂ  (GC Exh. 13.)  By th
is statement she was apparently 
suggesting that any such responses
 would be confidential and, 
therefore, not producible.
17                                                            
16 Although there may have been other methods of obtaining this 
same information, such as by polling 
its members, this does not prevent 
the Union from making the request, nor relieve the Respondent of the 

duty to furnish the information. 
17 While the Respondent initially ma
de a confidentiality argument to 
the Union, counsel for the Respondent did not renew this argument 

before the undersigned at trial or in his posthearing brief. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 580 
Union Attorney Campbell respo
nded by letter dated Febru-
ary 8, 2006, indicating the Union™s position that the Respondent 
had failed to furnish information in a timely manner, and in 
particular had totally failed to
 produce any documents in re-
sponse to item 4 in the  original request for information.  
Campbell pointed out that the 
Union™s request was not limited 
to the declination form alone, but, rather, to any ﬁplans, forms 
or requirementsﬂ as they involve
d flu prevention alternatives to 
immunization. (GC Exh. 14.)  I am of the view that to the ex-
tent there was any confusion or uncertainty on the part of the 
Respondent as to what information the Union was seeking un-
der item 4, Campbell™s letter of February 8 totally eliminated 
such confusion or uncertainty. 
By letter of February 9, 2006,
 Madsen informed Campbell 
that she was unable to comply with the request for ﬁadditional 
informationﬂ for approximately
 1 week.  However, she now 
understood that by item 4 in its request, the Union was seeking 
materials such as employee email postings to the Hospital™s 
ﬁinternal VM Staff Forum,ﬂ where employees commented 
about the flu prevention policy,
 which emails the Respondent 
would attempt to provide.  (GC 
Exh. 15.)  Madsen next submit-
ted to the Union by letter dated February 16, 2006, among other 
information, employee email postings to the ﬁVM Staff Fo-
rum,ﬂ the intranet all staff communication forum, concerning 
any objections, complaints, or comments pertaining to the Re-
spondent™s influenza prevention pr
ogram.  However, as Madsen 
pointed out in her cover letter, 
ﬁThese postings have been re-
dacted so that the individual 
staff member™s na
me and/or per-
sonally identifiable information is not disclosed.ﬂ  (GC Exh. 
16.) 
In yet further correspondence on this subject, David Camp-
bell sent the Respondent a letter
 dated March 7, 2006, in which 
he criticized the Hospital™s response to the Union™s request for 
information, specifically the subm
ission of redacted versions of 
staff postings on the intranet.  
Campbell pointed out that as the 
postings had been available to 
hospital employees with access 
to the intranet, there did not appear to be a confidentiality basis 
for refusing to furnish the Union with identifying information.  
(GC Exh. 17.)  There then followed some additional corre-
spondence, the most significant of which is a letter from Debra 
Madsen dated March 15, 2006, in which the Respondent took 
the position that the ﬁidentitiesﬂ 
of those employees who posted 
messages about the flu-prevention policy on the Respondent™s 
intranet site were ﬁnot releva
ntﬂ to the issues surrounding the 
policy.  (GC Exh. 19.) 
Finally, the parties met face to face on April 25, 2006, in an 
effort to resolve the continuing dispute as to whether the Re-
spondent had furnished all releva
nt information requested by 
the Union.  According to the testimony of Barbara Frye, it was 
at that meeting that the Respon
dent furnished the Union with 
the unredacted versions of the emails from the staff forum 
where employees, including registered nurses, now identified,
18 had made comments, complaints
, or objections about the Re-
                                                           
18 Unless it was able to identify those employees who communicated 
with the Respondent through email 
messages to the intranet site, the 
Union would be unable to determine 
which, if any of them, were mem-
bers of the bargaining unit. 
spondent™s flu prevention program, including the masking and 
antiviral medication alternatives.  The parties still did not agree 
that all requested inform
ation had been provided. 
In any event, in regards to that information under item 4 in 
the original request letter of December 5, 2005 (GC Exh. 7), it 
is clear that the unredacted emails were not furnished to the 
Union until April 25, 2006, some 4-1/2 months later.  Even if 
one were to conclude that the 
original request was confusing, 
any such confusion or uncertainty was eliminated by Camp-
bell™s clarifying letter of February 8, 2006.  (GC Exh. 14.)  
Still, it took the Respondent another 2-1/2 months, until April 
25, 2006, to finally provide the Union with the documents it 
was seeking. 
The Board has held that an unwarranted delay in furnishing 
relevant requested information is 
as much of a violation of the 
Act as is a refusal to furnish the information at all.
  Woodland 
Clinic, 
331 NLRB 735, 736 (2000) (7-week delay unreasona-
ble); Postal Service,
 308 NLRB 547, 550 (1992) (4-week delay 
unreasonable).  Of course, every s
ituation is different.  Howev-
er, in the matter before me, the Respondent delayed in getting 
the requested information to the Union for a minimum of 2-1/2 
months, from February 8 to Apri
l 25, 2006.  Certainly the Re-
spondent should have understood the urgency with which the 
Union viewed this matter.  The masking/antiviral medication 
options had gone into effect on January 1, 2006, for those RNs 
who declined to be immunized.  Numerous RNs in the bargain-
ing unit were highly upset about
 the policy and the Union had 
been attempting to obtain information on this issue since De-
cember 5, 2005.  The Respondent 
was aware of all this, yet 
repeatedly delayed in furnishing
 the Union with the requested 
information.   
The Respondent™s conduct constituted a failure to timely 
furnish the Union with the information requested in item 4 of 
the Union™s request letter dated December 5, 2005.  According-
ly, I find and conclude that th
e Respondent violated Section 
8(a)(5) and (1) of the Act, as 
alleged in complaint paragraph 6 
and its subparagraphs. 
CONCLUSIONS OF 
LAW 1.  The Respondent, Virginia 
Mason Hospital (a division of 
Virginia Mason Medical Center), is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act, and a healthcare institu
tion within the meaning of Sec-
tion 2(14) of the Act. 
2.  The Union, Washington State Nurses Association, is a la-
bor organization within the meani
ng of Section 2(5) of the Act. 
3.  The following registered nurses employed by the Re-
spondent, herein collectively call
ed the unit, constitute an ap-
propriate unit for the purposes of
 collective bargaining within 
the meaning of Section 9(b) of the Act: 
 All full time, part time and per diem nurses employed as reg-
istered nurses by the Respondent, excluding all other supervi-
sory and administrative/manage
ment positions and all other 
employees. 
 4.  At all times material, the Union has been the exclusive 
representative of all the registered nurses within the appropriate 
 VIRGINIA MASON HOSPITAL
 581
unit described above for the purpose of collective bargaining 
within the meaning of Section 9(a) of the Act. 
5.  By the following acts and conduct the Respondent has vi-
olated Section 8(a)(5) and (1) of the Act:   
(a) By responding to the Union™s request for relevant infor-
mation by providing false and misleading information. 
(b) By failing and refusing to provide the Union in a timely 
fashion with requested relevant
 information necessary for the 
Union to perform its role as bargaining representative. 
6.  The above-unfair labor practices affect commerce within 
the meaning of Section 2(
6) and (7) of the Act. 
7.  The Respondent has not violated the Act except as set 
forth above. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
The Respondent shall be require
d to post a notice that as-
sures its registered nurses that it will respect their rights under 
the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
19 ORDER The Respondent, Virginia Mason Hospital (a division of 
Virginia Mason Medical Center),
 Seattle Washington, its offic-
ers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Providing false and misleading information to the Union 
in response to the Union™s request for relevant information.  
(b) Failing and refusing to provide the Union in a timely 
fashion with requested relevant
 information necessary for the 
Union to perform its role as bargaining representative. 
(c) In any like or related manner interfering with, restraining, 
or coercing its registered nurses in the exercise of the rights 
guaranteed to them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its 
hospital facility in Seattle Washington, copies of the attached 
notice marked ﬁAppendix.ﬂ
20 Copies of the notice, on forms 
provided by the Regional Direct
or for Region 19, after being 
signed by the Respondent™s author
ized representative, shall be 
posted by the Respondent and maintained for 60 consecutive 
                                                           
19 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-

mended Order shall, as provided in 
Sec. 102.48 of the Rules, be adopt-
ed by the board and all objections to
 them shall be deemed waived for 
all purposes. 
20 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
days in conspicuous places including all places where notices to 
registered nurses are customarily posted. Reasonable steps shall 
be taken by the Respondent to en
sure that the notices are not 
altered, defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Respondent 
has gone out of business or closed
 the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current registered nurs-
es and former registered nurses employed by the Respondent in 
the bargaining unit at any 
time since December 9, 2005. 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED
 that the complaint is dismissed inso-
far as it alleges violations of
 the Act not specifically found. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this no-
tice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to barg
ain with us on your be-
half 
Act together with other employees for your benefit and 
protection 
Choose not to engage in an
y of these protected activi-
ties. 
 WE WILL NOT
 do anything that interferes with these rights.  
Specifically: 
WE WILL NOT
 refuse to bargain in good faith with the Wash-
ington State Nurses Association (the Union) as the exclusive 
representative of the registered nurses employed at our Seattle, 
Washington hospital facility (the bargaining unit) by providing 
false and misleading information to the Union about our inten-
tion to implement an infl
uenza prevention policy. 
WE WILL NOT
 fail and refuse to furnish the Union in a timely 
fashion with relevant and nece
ssary information concerning our 
influenza prevention policy, or any other relevant information 
needed by the Union in order for it to perform its representa-
tional activities on behalf of the members of the bargaining 
unit.  
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 
you by Federal labor law. 
 VIRGINIA 
MASON 
HOSPITAL 
(A DIVISION OF VIRGINIA 
MASON HOSPITAL 
CENTER)  